Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

LICENSE AND COLLABORATION AGREEMENT

BETWEEN

STRATEGIC SCIENCE & TECHNOLOGIES-D LLC

AND

(solely with respect to Section 10.5)

STRATEGIC SCIENCE & TECHNOLOGIES, LLC

AND

Daré Bioscience, Inc.

 

 

 

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

TABLE OF CONTENTS

Page

1.

DEFINITIONS.1

2.

LICENSE GRANTS, OWNERSHIP AND EXCLUSIVITY.13

 

2.1

License Grant13

 

2.2

Daré’s Right to Sublicense and Subcontract13

 

2.3

SST’s Right to Subcontract14

 

2.4

Rights of Affiliates.15

 

2.5

Trademarks15

 

2.6

No Implied Rights; SST Retained Rights15

 

2.7

Exclusivity15

3.

GOVERNANCE.17

 

3.1

General17

 

3.2

Joint Development Committee19

 

3.3

Joint Project Team19

4.

DEVELOPMENT OF LICENSED PRODUCTS.20

 

4.1

Approval of Development Plan; Annual Updates20

 

4.2

SST Responsibilities20

 

4.3

Daré Responsibilities20

 

4.4

SST Development Costs21

 

4.5

Suspension of Development23

5.

COMMERCIALIZATION.24

 

5.1

Commercialization Plan24

 

5.2

Diligence24

 

5.3

Samples and Labeling.24

 

5.4

Generics25

6.

MANUFACTURING.25

 

6.1

Manufacturing by SST25

 

6.2

Manufacturing by Daré25

 

6.3

Compliance with Laws26

7.

REGULATORY MATTERS.26

 

7.1

Responsibility26

 

7.2

Communication27

 

7.3

Right of Reference27

 

7.4

Drug Safety Information29

 

7.5

Recalls or Corrective Action29

 

i

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

TABLE OF CONTENTS

(Continued)

Page

8.

MILESTONE AND ROYALTY PAYMENTS.29

 

8.1

Milestone Payments29

 

8.2

Royalties.32

 

8.3

Sublicense Income35

 

8.4

Net Sales and Sublicense Income Reports36

 

8.5

Payment Terms36

 

8.6

Tax Withholding, Financial Records and Audits37

 

8.7

No Other Compensation38

9.

CONFIDENTIAL INFORMATION.38

 

9.1

Definition38

 

9.2

Confidentiality38

 

9.3

Permitted Disclosure and Use38

 

9.4

Return39

 

9.5

Remedies39

 

9.6

Survival39

10.

REPRESENTATIONS AND WARRANTIES.39

 

10.1

Mutual Representations and Warranties39

 

10.2

Daré Representations, Warranties and Covenants40

 

10.3

SST Representations, Warranties and Covenants40

 

10.4

SST Representations, Warranties and Covenants42

 

10.5

SST Parent Representations, Warranties and Covenants42

 

10.6

Disclaimer of Warranty42

11.

INDEMNIFICATION.43

 

11.1

Indemnification by Daré43

 

11.2

Indemnification by SST43

 

11.3

Procedure for Indemnification43

 

11.4

Insurance44

12.

INTELLECTUAL PROPERTY.44

 

12.1

Ownership of Inventions44

 

12.2

Ownership of Improvements44

 

12.3

Inventorship44

 

12.4

Prosecution and Maintenance of Patents45

 

12.5

Patent Infringement47

 

12.6

Infringement Claim by Third Party48

13.

TERM AND TERMINATION.49

 

13.1

Term49

 

ii

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

TABLE OF CONTENTS

(Continued)

Page

 

13.2

Termination of this Agreement by Daré for Convenience49

 

13.3

Termination for Cause50

 

13.4

Termination for Bankruptcy50

 

13.5

Effects of Termination50

 

13.6

Survival of Obligations51

 

13.7

Termination Not Sole Remedy52

 

13.8

Bankruptcy under U.S. Law52

14.

MISCELLANEOUS.52

 

14.1

Publications52

 

14.2

Public Announcements53

 

14.3

Limitation of Damages53

 

14.4

No Debarred Personnel53

 

14.5

Relationship of the Parties53

 

14.6

Registration of this Agreement53

 

14.7

Force Majeure54

 

14.8

Dispute Resolution54

 

14.9

Governing Law54

 

14.10

Attorneys’ Fees and Related Costs55

 

14.11

Assignment55

 

14.12

Notices55

 

14.13

Severability55

 

14.14

Headings55

 

14.15

Waiver55

 

14.16

Entire Agreement56

 

14.17

Modification56

 

14.18

No License56

 

14.19

No Third Party Beneficiaries56

 

14.20

Ambiguities56

 

14.21

CREATE Act56

 

14.22

Counterparts56

 

14.23

Interpretation56

 

 

 

iii

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

License AND COLLABORATION AGREEMENT

This LICENSE AND COLLABORATION AGREEMENT (“Agreement”) is entered into by and
between Strategic Science & Technologies-D LLC (“SST”), with offices at 58
Charles St., Cambridge, MA 02141, and Daré Bioscience, Inc. (“Daré”), with
offices at 11119 N. Torrey Pines Rd., La Jolla, CA 92037.  SST and Daré may each
be referred to as a “Party” or together as the “Parties.”

RecITALS

WHEREAS, pursuant to a license agreement between SST and its parent company,
Strategic Science & Technologies, LLC (“SST Parent”), SST owns or controls
certain intellectual property assets, including patents, proprietary know-how,
and scientific and technical information relating to a formulation of topical
sildenafil in the Field of Use (as defined below) and SST is currently
developing one or more topical pharmaceutical products utilizing sildenafil;

WHEREAS, Daré possesses expertise and resources relating to the development,
manufacture and commercialization of pharmaceutical products and wishes to
obtain an exclusive license under SST’s patents, proprietary know-how and
scientific and technical information relating to topical formulation sildenafil
to develop, manufacture and commercialize products for the treatment of female
sexual dysfunction, including female sexual arousal disorder;

WHEREAS, SST and Daré desire to enter into a collaboration for the development
and commercialization of such products as set forth in this Agreement;

WHEREAS, as of the date of last signature hereto (“Signature Date”), Daré has
undertaken diligent and good faith efforts to secure an investment of at least
ten million dollars ($10,000,000) in the aggregate (“Initial Funding”) to fund
Phase II Development; and

WHEREAS, subject to and conditioned upon Daré’s receipt of Initial Funding by
March 31, 2018, or such later date as the Parties may agree in writing, SST is
willing to grant to Daré, and Licensee desires to obtain, an exclusive license
under SST’s intellectual property rights to develop and commercialize Licensed
Products in the Field of Use (both defined below), on the terms and conditions
stated herein.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and covenants contained herein, SST and Daré,
intending to be legally bound, hereby agree as follows:

AGREEMENT

DEFINITIONS.

  For purposes of this Agreement, the following capitalized terms, whether used
in the singular or plural, shall have the following meanings:

1.1“AAA” shall have the meaning assigned thereto in Section 14.8.

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

1.2“Adverse Event” means any undesirable event or experience associated with the
use of a medicinal product, whether or not expected, and whether or not
considered related to or caused by the product, including an event or experience
that occurs: in the course of the use of the product in professional practice;
from overdose whether accidental or intentional; from abuse; from withdrawal; or
from a failure of expected pharmacological or biological therapeutic action of
the product.

1.3“Affiliate” means any Person that, directly or indirectly, controls, is
controlled by or is under common control with a Party for so long as such
control exists, where “control” means the decision-making authority as to such
Person and, further, where such control shall be presumed to exist where a
Person owns at least fifty percent (50%) of the equity (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction, or, in the case of an entity that is not a
corporation, for the election of the corresponding managing authority) entitled
to vote regarding composition of the board of directors or other body entitled
to direct the affairs of the entity.  For purposes of this Agreement, SST Parent
is an Affiliate of SST.

1.4“Agreement” shall have the meaning assigned thereto in the opening paragraph
of this Agreement.

1.5“Acquirer” means, with respect to a Party, any Third Party that becomes an
Affiliate of such Party after the Effective Date as a result of such Party or
any of its Affiliates being acquired by such Third Party.  

1.6“Annual Worldwide Net Sales” means the total Net Sales of all Licensed
Products generated in a particular calendar year in all countries of the
Territory, collectively, during the Royalty Term.

1.7“Bankruptcy Code” shall mean Title 11 of the United States Code.

1.8“Business Day” means any day other than (a) Saturday or Sunday or (b) any
other day on which banks in New York, New York, United States are permitted or
required to be closed.

1.9“Claim” means any charge, complaint, action, suit, proceeding, hearing,
investigation, claim or demand.

1.10“Clinical Study” means a Phase I Clinical Study, Phase II Clinical Study, or
Phase III Clinical Study.

1.11“Combination Product” means a Licensed Product that includes one or more
active pharmaceutical ingredients or pharmaceutical products in addition to
sildenafil (or a salt thereof).

1.12“Commercialization”, “Commercialize” or “Commercializing” means engaging in
any and all activities directed to manufacturing, marketing, promoting,
distributing,

 

2

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

offering for sale, selling, importing, exporting or exploiting a product,
including conducting post Marketing Authorization Approval studies.

1.13“Commercially Reasonable Efforts” means efforts at least consistent with the
efforts that biotechnology or pharmaceutical companies similar in size to the
applicable Party would be expected to devote to a product of similar market
potential, profit potential (without taking into account payments under this
Agreement), or strategic value resulting from its own research efforts, and at a
similar stage in its product life, taking into account, as applicable, stage of
development, mechanism of action, efficacy and safety relative to competitive
products in the marketplace, actual or anticipated Regulatory Authority approved
labeling, expected and actual competitiveness of alternative products (including
generic products) in the marketplace, the nature and extent of market
exclusivity (including patent coverage and regulatory exclusivity), cost and
likelihood of obtaining Marketing Authorization Approval, and availability of
manufacture and supply for commercial sale.  In all cases, the level of efforts
required of a Party in connection with its Development and/or Commercialization
efforts (as applicable) shall be determined without reference to any product
other than Licensed Products, or any other drug development program other than
the program described herein, owned by that Party, its Affiliates or any
Sublicensee, or to which any of them have any rights or interests.

1.14“Committee” or “Committees” means the JDC and JPT, individually or
collectively, as the context dictates.

1.15“Confidential Information” shall have the meaning assigned thereto in
Section 9.1.

1.16“Control” or “Controlled” means with respect to any item of or right under
Patents or Know-How, the possession of (whether by ownership or license, other
than pursuant to this Agreement) or the ability of a Party to grant a license or
sublicense of such items or right as provided for herein without violating the
terms of any agreement or other arrangement with any Third Party existing at the
time such Party would be required hereunder to grant the other Party such
license or sublicense and without payment of additional consideration to such
Third Party.

1.17“Cover” or “Covering” means, (a) with respect to a Patent, that at least one
Valid Claim of such Patent would be infringed by the manufacture, offering for
sale, sale, use or importation of the product, method, use, or device, as
applicable, and (b) with respect to any other Intellectual Property Right, that
the manufacture, offering for sale, sale, use or importation of the product,
method, use or device would infringe or misappropriate such rights unless a
license were granted.  For purposes of determining whether a Valid Claim of a
pending patent application would be infringed by any of the activities described
in clause (a) above, the claim(s) of such patent application shall be treated as
having been granted.

1.18“Daré” shall have the meaning assigned thereto in the first paragraph of
this Agreement.

1.19“Daré Invention” means an invention, other than an Improvement, with respect
to which employees, contractors and/or agents (for the avoidance of doubt, other
than SST)

 

3

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

of Daré are sole inventors in the course of the activities hereunder, including
all Intellectual Property Rights therein.

1.20“Daré Incorporated IP” means Daré Patents and Daré Know-How that are
necessary for the manufacture, use or sale of, and/or are incorporated into,
Licensed Products as manufactured, used or sold by Daré, or any of its
Affiliates or Sublicensees, including clinical, stability and other data
concerning such Licensed Products within the Daré Know-How, but expressly
excluding the Daré Marks.

1.21“Daré Know-How” means all Know-How Controlled by Daré, its Affiliates or any
of their Sublicensees at any time during the Term.

1.22“Daré Marks” means any trademarks or trade dress under which Licensed
Products are Commercialized.

1.23“Daré Patents” means any Patents Covering a Licensed Product that are
Controlled by Daré at any time during the Term.

1.24“Development”, “Develop” or “Developing” means engaging in preclinical and
clinical drug development activities, including research, discovery, test method
development, stability testing, toxicology, formulation, process development,
manufacturing scale-up, development-stage manufacturing, analytical method
validation, manufacturing process validation, cleaning validation, post-approval
changes, quality assurance/quality control, statistical analysis, report
writing, preclinical and Clinical Studies, regulatory filing submission and
approval and regulatory affairs (including marketing, pricing or reimbursement
approvals), but expressly excluding manufacturing of commercial supplies.

1.25“Development Plan” means the comprehensive plan for the Development of
Licensed Products for the purpose of obtaining Marketing Authorization Approval,
[***].

1.26“Disclosing Party” shall have the meaning assigned thereto in Section 9.1.

1.27“Drug Master File” means the drug master file document containing detailed
information about the manufacturing of a Licensed Product, including information
describing the manufacturing site, the manufacturing facility, the operating
procedures, the personnel, the manufacture, storage and control of the Licensed
Product, starting material and intermediates.

1.28“Effective Date” means the date that Daré receives the Initial Funding,
provided that such date is no later than March 31, 2018, unless the Parties
agree otherwise in writing.

1.29“Elective Third Party License” shall have the meaning assigned thereto in
Section 8.2.7(b).

 

4

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

1.30“EMA” means the European Medicines Agency, or any successor agency thereto.

1.31“End of Phase II FDA Meeting” means a meeting between the FDA and SST
following completion of the End of Phase IIA FDA Meeting and the Phase II
Clinical Study(ies) of the SST Product conducted pursuant to such End of Phase
IIA FDA Meeting, the purpose of which is to review the results of such Phase II
Clinical Study(ies) and align on the Phase III Clinical Studies required for NDA
Approval of the SST Product in the Field of Use.

1.32“End of Phase IIA FDA Meeting” means the meeting between the FDA and SST,
the purpose of which is to align and confirm the Clinical Study design(s) for
further Phase II Clinical Studies and Phase III Clinical Studies of the SST
Product for any indication in the Field of Use.  The Parties anticipate that
this meeting will be a Type C Meeting as classified by FDA pursuant to its most
recent congressional reauthorization of industry user fee programs.

1.33“EU Strategic Partnership Agreement” means a sublicense of Daré’s rights
under this Agreement entered into between Daré and a Sublicensee under which
such Sublicensee receives rights to Develop and/or Commercialize Licensed
Products in Great Britain and/or within the European Union.

1.34“Excess Budget Increase” shall have the meaning assigned thereto in Section
3.1.5.

1.35“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

1.36“FDCA” means the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et
seq. as amended from time to time, and the rules, regulations and guidelines
promulgated thereunder.

1.37“Field of Use” means the treatment or prevention of all indications for
women related to female sexual dysfunction and/or female reproductive health,
including treatment of female sexual arousal disorder.

1.38“First Commercial Sale” means, on a country-by-country basis, the first
transfer for value of commercial quantities of any Licensed Product by Daré or
any of its Affiliates or Sublicensees in any country after receipt of Marketing
Authorization Approval in such country. Sales for uses in Clinical Studies, or
compassionate or similar uses shall not be considered to constitute a First
Commercial Sale.

1.39“Force Majeure Event” shall have the meaning assigned thereto in
Section 14.6.

1.40“FTE Costs” means the costs of any fully dedicated or multiple partially
dedicated employees or contractors (including all relevant overhead costs
attributed to these

 

5

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

employees or contractors) incurred by SST (without mark-up) to perform its
obligations under the Development Plan, and which costs are included in the
Development Plan budget.

1.41“Generic Product” means, with respect to a particular Licensed Product and a
particular country, any pharmaceutical product (other than such Licensed
Product) that contains the same active ingredient(s) as such Licensed Product,
has substantially the same formulation, mode of administration and duration of
release as such Licensed Product, and is approved for one or more of the same
indications as such Licensed Product in such country.

1.42“Good Clinical Practices” means all applicable current Good Clinical
Practice standards for the design, conduct, performance, monitoring, auditing,
recording, analyses, and reporting of Clinical Studies, including the
requirements in 21 C.F.R. Parts 11, 50, 54, 56, 312, and 314, and European Union
Directive 2001/20/EC and Commission Directive 2005/28/EC, in each case, as may
be amended from time to time, that provide assurance that the data and reported
results are credible and accurate, and that the rights, integrity, and
confidentiality of Clinical Study subjects are protected.

1.43“Good Manufacturing Practices” or “cGMPs” means, with respect to the United
States, the minimum then-current good manufacturing practices for methods,
facilities, and controls to be used for the manufacture, processing, packing, or
holding of a drug to assure that it meets the requirements of the FDCA for
safety, has the identity and strength it claims to have, and meets the quality
and purity standards set for such a product. cGMPs are specified in 21 C.F.R.
Parts 210 and 211 and in applicable FDA guidelines and policies, as may be
amended, and, with respect to any other country or jurisdiction, there may be
equivalent regulations in such other country or jurisdiction.

1.44“Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, official or other instrumentality of (a) any
government of any country, (b) a federal, state, province, county, city or other
political subdivision thereof or (c) any supranational body, including the FDA.

1.45“Improvements” means any enhancement, modification or improvement to
Licensed Know-How incorporating, utilizing, or requiring the use of Licensed
Know-How, or any improvement to Licensed Patents requiring the practice of an
invention claimed in the Licensed Patents, in each case, which is conceived,
reduced to practice, developed or made after the Signature Date solely or
jointly by or on behalf of employees or agents of either Party or any of its
Affiliates or any Sublicensee, alone or with others; provided, however, that any
Intellectual Property Rights that are Controlled by an Acquirer of either Party,
or by a Sublicensee, shall not be deemed Improvements unless such Intellectual
Property Rights are actually used at any time in the Development and/or
Commercialization of Licensed Products under this Agreement (including a
sublicense granted under this Agreement).

1.46“IND” means, with respect to a Licensed Product, any Investigational New
Drug Application, as defined in the implementing regulations of Title 21, Part
312, on file with the FDA before the commencement of Clinical Studies of such
Licensed Product, or any

 

6

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

comparable filing with any relevant Regulatory Authority in any country or
jurisdiction in the Territory.

1.47“Indemnified Party” shall have the meaning assigned thereto in
Section 11.3.1.

1.48“Indemnifying Party” shall have the meaning assigned thereto in
Section 11.3.1.

1.49“Intellectual Property Rights” means any and all patent rights, copyright
rights, trade secret rights, sui generis database rights and all other
intellectual and industrial property rights of any sort throughout the world
(including any application therefor) whether now known or hereafter existing.

1.50“Joint Invention” means an invention, other than an Improvement, with
respect to which employees and/or agents of both SST and Daré are joint
inventors in the course of the activities carried out in the performance of this
Agreement, regardless of whether any Third Parties are also joint inventors,
including all Intellectual Property Rights therein.

1.51“Joint Patent” means any Patent Covering a Joint Invention.

1.52“Know-How” means information, trade secrets and data (including non-clinical
data, results of Clinical Studies, data generated in pre-clinical and Clinical
Studies (including post-Marketing Authorization Approval studies) and other
technical data, information contained in Regulatory Filings, communications and
correspondence with Regulatory Authorities, and product development and
manufacturing data), in each case, in any tangible or intangible form, necessary
or useful for the Development, manufacturing, packaging, production, quality
control, distribution, Commercialization, sale or use of Licensed Products in
the Field of Use, and in all cases whether patentable or not, but expressly
excluding Patents.

1.53“Laws” means all laws, statutes, rules, regulations (including current Good
Manufacturing Practices; current Good Clinical Practices; IND application
regulations at 21 C.F.R. Part 312; NDA regulations at 21 C.F.R. Part 314;
relevant provisions of the FDCA, and other laws and regulations enforced by the
FDA), ordinances and other pronouncements having the binding effect of law of
any Governmental Authority.

1.54“License Agreement” means that certain License Agreement between SST and SST
Parent effective as of August 29, 2012, as amended by that certain Amendment No.
1 to License Agreement dated as of February 11, 2018.

1.55“Licensed IP” means the Licensed Patents, Licensed Know-How, SST’s rights in
any Joint Inventions and Joint Patents, and all Improvements.

1.56“Licensed Know-How” means all Know-How Controlled by SST, SST Parent and
their Affiliates as of the Signature Date and during the Term, other than
Know-How Controlled by an Acquirer of SST, SST Parent and their Affiliates,
which shall be deemed Licensed

 

7

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Know-How only if such Know-How is actually used by or on behalf of SST, SST
Parent and/or their Affiliates at any time in connection with the Development of
Licensed Products under this Agreement.

1.57“Licensed Patents” means (a) the patents and patent applications set forth
in Exhibit 1 attached hereto, (b) patent applications claiming priority thereto,
including continuations, divisionals, continuations-in-part and foreign patent
applications, (c) all patents issuing from such domestic, and foreign patent
applications described in (a) and (b), including all reissues, reexaminations
and extensions, and (d) all other patents and patent applications that have at
least one Valid Claim Covering the manufacture, use, and/or sale of a Licensed
Product, whether or not listed on Exhibit 1, in each case to the extent any of
the patents or patent applications in (a) through (d) above are Controlled by
SST or its Affiliates as of the Signature Date or during the Term.

1.58“Licensed Product” means the SST Product, or any other topically applied
pharmaceutical product containing sildenafil or a salt thereof as a
pharmaceutically active ingredient, alone or with other active ingredients, but
specifically excluding any product containing ibuprofen or any salt derivative
of ibuprofen.

1.59“Losses” means any and all damages (including all loss of profits,
diminution in value, and incidental, indirect, consequential, special, reliance,
exemplary, punitive, statutory and treble damages), awards, deficiencies,
settlement amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses and expenses (including court
costs, interest and reasonable fees of attorneys, accountants and other experts)
incurred by or awarded to Third Parties and required to be paid to Third Parties
with respect to a Claim by reason of any judgment, order, decree, stipulation or
injunction, or any settlement entered into in accordance with the provisions of
this Agreement.

1.60“Manufacturing Documentation” means, with respect to a Licensed Product, the
Drug Master File for such Licensed Product, and any other documentation that is
necessary for the manufacture of Licensed Product (or any component thereof),
including the following:  manufacturing process validation reports;
manufacturing instructions; batch record templates; manufacturing standard
operating procedures; specifications and test methods for the Licensed Product,
raw materials and stability; standard operating procedures and specifications
for packaging, manufacturing and packaging instructions; master formula;
validation reports (analytical, packaging and cleaning); stability data;
approved supplier lists.

1.61“Marketing Authorization Approval” shall mean approval by a Regulatory
Authority necessary for commercialization of a Licensed Product in the
corresponding jurisdiction, including NDA Approval.

1.62“NDA” means a new drug application, abbreviated new drug application or
supplemental new drug application or any amendments thereto submitted to the FDA
or an equivalent thereof submitted to a Regulatory Authority in a foreign
country.

 

8

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

1.63“NDA Acceptance” means the written notification by the FDA that the NDA has
met all the criteria for filing acceptance.

1.64“NDA Approval” means approval by the FDA for marketing and sale of a
Licensed Product in the United States.

1.65“Necessary Third Party License” shall have the meaning assigned thereto in
Section 8.2.7(a).

1.66“Net Sales” means with respect to a given time period, the gross amounts
invoiced for Licensed Products sold by or on behalf of Daré, an Affiliate of
Daré, or a Sublicensee, as applicable, to Third Party customers, less the
following amounts:

 

(i)

reasonable returns, allowances, refunds, rebates paid or accrued;

(ii)customary trade, quantity, cash and other discounts, any other reasonable
adjustments allowed and actually granted in the ordinary course of business,
including those granted on account of price adjustments, billing errors, and
damaged or defective goods;

(iii)chargebacks, rebates, reimbursements or similar payments or adjustments
granted in the ordinary course of business to retailers, wholesalers,
distributors or other buying groups;

(iv)adjustments arising from consumer discount programs;

(v)customs or excise duties, tariffs, sales, consumption, value added and other
taxes (except income taxes and withholding taxes) or similar payments related to
particular sales or shipments of Licensed Products;

(vi)reasonable, documented freight, postage, shipping, handling and insurance
cost; and

(v)actual bad debt expense actually written off, to the extent such expense does
not exceed five percent (5%) of the gross amounts invoiced for Licensed Products
sold by or on behalf of Daré, an Affiliate of Daré, or a Sublicensee, as
applicable, during the relevant time period; provided, that any such bad debt
expenses deducted from such gross amounts shall be treated as Net Sales if and
when such amounts are later received.

Sales between Daré and its Affiliates or Sublicensees are excluded from the
computation of Net Sales except where such Affiliates or Sublicensees are end
users.

1.67“Other Products” means any products other than Licensed Products.

1.68“Other Products” shall have the meaning assigned to it in Section 2.7.1.

1.69“Party” or “Parties” shall have the meaning assigned thereto in the first
paragraph of this Agreement.

 

9

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

1.70“Patent” means any patent or patent application, including any United States
provisional application, any United States non-provisional application, and any
continuation, continuation-in-part, divisional, registration, confirmation,
revalidation, reissue, reexamination, PCT application, patent term extension,
SPC, and utility model, as well as all related extensions or restorations of
terms thereof.

1.71“Patent Costs” shall have the meaning assigned thereto in Section 12.4.1.

1.72“PD5 License Exclusive Period” shall have the meaning assigned thereto in
Section 2.7.4.

1.73“PD5 Proposal” shall have the meaning assigned thereto in Section 2.7.4.

1.74“PD5 Proposal Acceptance” shall have the meaning assigned thereto in Section
2.7.4.

1.75“PD5 Proposal Notice” shall have the meaning assigned thereto in Section
2.7.4.

1.76“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, joint venture, proprietorship or other
de jure entity organized under the Laws of any jurisdiction.

1.77“Phase I Clinical Study” means (a) in connection with obtaining Marketing
Authorization Approval in the United States, the first Clinical Study conducted
in human volunteers or patients to obtain preliminary information on a Licensed
Product’s safety, tolerability, pharmacodynamic activity, pharmacokinetics, drug
metabolism and mechanism of action, as well as early evidence of effectiveness
if possible, as more fully defined in 21 C.F.R. § 312.21(a), as may be amended
or (b) in connection with obtaining Marketing Authorization Approval in any
other jurisdiction, the equivalent of any such Clinical Study in such other
country or jurisdiction.

1.78“Phase II Clinical Study” means (a) in connection with obtaining Marketing
Authorization Approval in the United States, a Clinical Study in human patients,
the primary intention of which is to collect data on dosages and demonstrate
clinical safety and efficacy of a Licensed Product in a target population for a
specific disease or condition under study, as more fully defined in 21 C.F.R. §
312.21(b), as may be amended or (b) in connection with obtaining Marketing
Authorization Approval in any other jurisdiction, the equivalent of any such
Clinical Study in such other country or jurisdiction.

1.79“Phase IIb Clinical Study” means a Phase II Clinical Study of the SST
Product initiated after completion of the End of Phase IIA FDA Meeting and in
which the SST Product is used by study subjects outside the clinical setting
(e.g., at home).

1.80“Phase II Development” means the conduct of one or more Phase II Clinical
Studies of the SST Product reasonably necessary for the initiation of Phase III

 

10

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Development, including all Development activities incidental to or required to
initiate such Phase II Clinical Studies. For the avoidance of doubt, protocol
development, clinical supply manufacturing and other activities undertaken in
preparation of Phase III Clinical Studies shall not be included in the Phase II
Development, even if they occur prior to the completion of Phase II Development.

1.81“Phase III Clinical Study” means (a) in connection with obtaining Marketing
Authorization Approval in the United States, a Clinical Study that is conducted
in human patients with a defined dose or set of defined doses of a Licensed
Product, after successful completion of one or more Phase II Clinical Studies,
designed to evaluate safety and therapeutic efficacy of a Licensed Product, to
define warnings, precautions and adverse reactions associated with the Licensed
Product in the dosage range to be prescribed, as more fully defined in 21 C.F.R.
§ 312.21(c), as may be amended or (b) in connection with obtaining Marketing
Authorization Approval in any other jurisdiction, the equivalent of any such
Clinical Study in such other country or jurisdiction.

1.82“Phase III Development” means the conduct of Phase III Clinical Studies of
SST Product in the United States as set forth in the then-current Development
Plan, including all Development activities incidental thereto.

1.83“Receiving Party” shall have the meaning assigned thereto in Section 9.1.

1.84“Regulatory Authority” means a Governmental Authority involved in the
granting of Marketing Authorization Approval in a country (e.g., the FDA).

1.85“Regulatory Filings” means any written application, submission, notice or
other filing made to an applicable Regulatory Authority in the Territory:  (a)
seeking approval for the commercial manufacture, use, storage, import, export,
transport, distribution, marketing or sale of a Licensed Product, including any
Marketing Authorization Approval; or (b) that is required to be filed with a
Regulatory Authority before beginning clinical testing of a Licensed Product in
human subjects, including any IND or any successor application or procedure,
non-U.S. equivalents to any of the foregoing, and all supplements and amendments
that may be filed with respect to any of the foregoing.

1.86“Royalty Term” means, on a country-by-country and Licensed
Product-by-Licensed Product basis, a period starting on the date of the First
Commercial Sale of each Licensed Product in each country and expiring upon the
later of (a) the expiry of the last-to-expire of the Licensed Patents which has
at least one Valid Claim Covering such Licensed Product in such country or (b)
ten (10) years from the date of First Commercial Sale of such Licensed Product
in such country.

1.87“Senior Executives” shall mean the President of SST and the Chief Executive
Officer of Daré.

 

11

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

1.88“SPC” means a right based upon a Patent that extends the right to exclude
others from making, having made, using, offering to sell, selling, importing or
exporting a Licensed Product, such as a Supplementary Protection Certificate.

1.89“SST” shall have the meaning assigned thereto in the first paragraph of this
Agreement.

1.90“SST Invention” means an invention, other than an Improvement, which is
conceived, discovered, developed, made or reduced to practice solely by
employees, contractors or other agents of SST in the course of SST’s performance
of its obligations under this Agreement, including all Intellectual Property
Rights therein.

1.91“SST Parent” has the meaning ascribed to it in the Recitals.

1.92“SST Product” means SST’s topical formulation of sildenafil citrate as it
exists as of the Signature Date.

1.93“Sublicensee” means a Third Party sublicensee to whom Daré has sublicensed
any rights to Develop and/or Commercialize (e.g., without limitation, the right
to sell or offer to sell) Licensed Products pursuant to Section 2.2, and a Third
Party to whom such sublicensee has onward sublicensed such rights .  

1.94“Sublicense Income” means all cash payments and the fair market cash value
of any equity consideration (less any amounts paid for such equity
consideration) received by Daré or its Affiliates in consideration for and
directly attributable to the grant of a sublicense under the Licensed IP,
including any upfront payments, license maintenance fees, milestone payments,
royalty payments or the like; provided, however, that with respect to milestone
payments, no part of any milestone payment received from a Sublicensee for a
milestone event that corresponds directly to a milestone event triggering a
milestone payment payable by Daré to SST pursuant to Section 8.1 shall be
included in the calculation of Sublicense Income unless the payment received
from the Sublicensee exceeds four (4) times the corresponding milestone payment
payable by Daré, in which case the full amount of the milestone payment received
from the Sublicensee shall be considered Sublicense Income.

Notwithstanding the foregoing, Sublicense Income shall not include proceeds
reasonably and fairly attributable to bona fide (a) equity investments in the
Sublicensee at fair market value, (b) reimbursement for the cost of research
and/or development services (not in excess of commercially reasonable rates);
(c) non-forgivable loans (and forgivable loans unless and until forgiven); (d)
amounts paid for supplies of Licensed Products or other tangible materials, or
that are otherwise paid in reimbursement of costs or expenditures, whether
incurred before or after the date of such sublicense agreement; (e) running
royalties (including any amounts paid based upon sales of Licensed Products);
and (f) withholding taxes or other amounts actually withheld from the amounts
paid to Daré.  For the avoidance of doubt, Sublicense Revenue shall not include
amounts received in connection with a merger, consolidation or sale of all or
substantially all of the business or assets of Daré (including the assets of
Daré to which this Agreement relates).

 

12

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

In respect of any Sublicense Income received in kind or any other form other
than lawful currency, payments shall be made based on the value thereof
determined by the parties in good faith, other than in respect of equity or
other securities which shall be determined as follows: The per share fair market
value of a Sublicensee’s equity or any other securities shall be (i) if publicly
traded and listed on a national exchange or through the Nasdaq National Market,
the average of the closing prices of such equity on such exchange or quotation
system over the ten (10) day trading period ending three (3) days prior to the
date of such payment, (ii) if publicly traded on an over-the-counter basis, the
value shall be deemed to be the average of the closing bid or sale prices
(whichever is applicable) over the ten (10) day trading period ending three days
prior to the date of such payment, (iii) if not publicly traded, the per share
amount paid by an investor to the Sublicensee in the most recent round of
financing within the six (6) month period immediately preceding the equity or
other investment by Daré or any of its Affiliates, or (iv) if not publicly
traded and no round of financing occurred in the immediately preceding six (6)
month period, the per share fair market value of Sublicensee’s equity or similar
securities shall be agreed upon by the parties in good faith.  In the event that
SST and Daré or any of its Affiliates cannot agree on a price within thirty (30)
days after Daré’s or any of its Affiliates’ equity investment in the
Sublicensee, said price shall be determined by a mutually agreed upon
appraiser.  If Daré or any of its Affiliates makes an equity investment in the
Sublicensee at a price that is less than fair market value (as determined in the
manner specified above), then the difference between Daré’s or any of its
Affiliates’ purchase price and the fair market value on the date that such
payment is to be made multiplied by the total number of shares or securities
purchased by Daré or any of its Affiliates shall be deemed Sublicense Income.

1.95“Term” shall have the meaning assigned thereto in Section 13.1.

1.96“Territory” means all countries and geographic territories of the world.

1.97“Third Party” means a Person who is not a Party or an Affiliate of a Party.

1.98“Third Party Claim” shall have the meaning assigned thereto in
Section 11.3.1.

1.99“United States” means the United States of America and its territories and
possessions.

1.100“U.S. Strategic Partnership Agreement” means a sublicense of Daré’s rights
under this Agreement entered into between Daré and a Sublicensee under which
such Sublicensee receives rights to Develop and/or Commercialize Licensed
Products in the United States.

1.101“Valid Claim” means a claim in an issued, unexpired patent or in a pending
patent application that (a) has not been finally cancelled, withdrawn, abandoned
or rejected by any administrative agency or other body of competent
jurisdiction, (b) has not been revoked, held invalid, or declared unpatentable
or unenforceable in a decision of a court or other body of competent
jurisdiction that is unappealable or unappealed within the time allowed for
appeal, (c)

 

13

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

has not been rendered unenforceable through disclaimer or otherwise, and (d) is
not lost through an interference proceeding.  Notwithstanding the foregoing, if
a claim of a pending patent application has not issued as a claim of a patent as
of the date that is seven (7) years after the PCT filing date (or the first
national filing date if no PCT was filed), such claim shall cease, as of such
date, to be a Valid Claim for the purposes of this Agreement, unless and until
such claim issues as a claim of an issued patent (from and after which time the
same shall be deemed a Valid Claim, subject to clauses (a) and (b) above).

2.LICENSE GRANTS, OWNERSHIP AND EXCLUSIVITY.

License Grant

.  Subject to the terms and conditions of this Agreement, SST grants to Daré,
and Daré accepts, under the Licensed IP, an exclusive, royalty-bearing,
non-transferable (except as expressly set forth in Section 15.11) license, with
the right to sublicense (subject to the requirements of Section 2.2), to Develop
and Commercialize Licensed Products in the Field of Use in the Territory.

Daré’s Right to Sublicense and Subcontract

.

2.2.1At any time after the JDC determines that Phase II Development has been
completed, Daré may sublicense its rights to Develop and/or Commercialize
Licensed Products to Third Parties.  In addition, Daré may authorize any
Sublicensee receiving its rights to the Licensed IP directly from Daré to
sublicense such Sublicensee’s rights to Develop and/or Commercialize Licensed
Products to Third Parties upon thirty (30) days’ prior written notice to
SST.  Daré shall not permit any Sublicensee to authorize another Sublicensee to
grant any further sublicenses under the Licensed IP.  [***].    

2.2.2At any time, Daré may subcontract its obligations to Develop and/or
Commercialize Licensed Products, in part (but not in their entirety) to Third
Party contract research organizations, contract manufacturing organizations,
contract sales organizations, consultants and similar service providers;
provided, that any such subcontracting with respect to Development activities
shall be subject to the approval of the JDC.  

2.2.3Daré shall secure all appropriate covenants, obligations and rights from
any such Sublicensee or subcontractor, including licenses, Intellectual Property
Rights and confidentiality obligations, as applicable, to ensure that each such
Sublicensee and subcontractor is subject to, and Daré can comply with, all of
Daré’s covenants and obligations to SST under this Agreement.  Daré shall (a) be
responsible for any failure of its Sublicensees and subcontractors to comply
with this Agreement and (b) provide SST with a complete copy of any sublicense
or subcontract agreement entered into under this Section 2.2.3 promptly
following the execution thereof, which copy may be reasonably redacted, provided
the redacted copy permits SST to confirm Daré’s compliance with its obligations
under this Section 2, and shall be subject to the confidentiality obligations
under this Agreement.  

2.2.4Daré’s rights to sublicense and subcontract are limited as expressly set
forth in this Section 2.2.  

 

14

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

SST’s Right to Subcontract

.  SST may delegate any or all of its obligations under this Agreement
(including, without limitations, any obligations SST has with respect to any
Committee under Article 3) to SST Parent upon thirty (30) days’ prior notice to
Daré.  In addition, SST may subcontract its obligations to complete any
Development activities for which it is responsible under this Agreement to SST
Parent or to Third Party contract research organizations, contract manufacturing
organizations, consultants and similar service providers; provided, that any
such subcontracting to Third Parties with respect to Development activities
shall be subject to the approval of the JDC.   SST shall secure all appropriate
covenants, obligations and rights from SST Parent and any such subcontractor,
including licenses, Intellectual Property Rights and confidentiality
obligations, as applicable, to ensure that SST Parent and each such
subcontractor is subject to, and SST can comply with, all of SST’s covenants and
obligations to Daré under this Agreement.  SST’s rights to subcontract are
limited as expressly set forth in this Section.  SST shall be responsible and
liable for any failure of SST Parent or any of SST’s or SST Parent’s
subcontractors to comply with this Agreement, and for their actions or inactions
related to any such delegation or subcontracting.

2.4Rights of Affiliates.  Daré may permit its Affiliates to exercise all rights
granted to Daré hereunder to Develop and/or Commercialize Licensed Products,
such that Daré’s Affiliates shall have the same license rights granted to Daré
hereunder.  Daré shall secure all appropriate covenants, obligations and rights
from any such Affiliate, including licenses, Intellectual Property Rights and
confidentiality obligations, to ensure that such Affiliate is subject to, and
Daré can comply with, all of Daré’s covenants and obligations to SST under this
Agreement.  Daré shall be responsible for any failure of any of its Affiliates
exercising rights pursuant to this Section 2.3 to comply with this Agreement.

Trademarks

.  Daré shall exclusively own all Daré Marks for Licensed Products, and shall be
responsible for the procurement, filing and maintenance of trademark
registrations for such Daré Marks and all related costs and expenses.

No Implied Rights; SST Retained Rights

.  Nothing contained in this Agreement confers or will be construed to confer
any rights by implication, estoppel or otherwise, under any Intellectual
Property Rights, other than the rights expressly granted in this
Agreement.  During the Term, neither Daré, nor any of its Affiliates, nor any
Sublicensees will use all or any part of the Licensed IP to Develop or
Commercialize any products other than Licensed Products.  All rights not
expressly granted by a Party under this Agreement are reserved to such Party.
Notwithstanding the license granted to Daré under Section 2.1, SST retains the
right, under the Licensed IP, to Develop (but not Commercialize) Licensed
Products in the Field of Use for the Territory pursuant to the terms of this
Agreement.  For the avoidance of doubt, but without limiting and subject to
Sections 2.7.1 and 2.7.4, SST also retains the right to research, Develop and
Commercialize (i) any and all products outside the Field of Use (including
products for male erectile dysfunction), and (ii) any and all products in the
Field of Use other than pharmaceutical products containing either sildenafil or
a salt thereof as a pharmaceutically active ingredient, and to grant licenses to
Third Parties to do the same.  

Exclusivity

.

 

15

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

2.7.1During the Term, SST, SST Parent and SST Parent’s and their Affiliates will
not, nor will they license or authorize any of their Affiliates or any Third
Party to, [***] in the Field of Use, whether or not such product includes
ibuprofen or any salt derivative thereof (except to the extent reasonably
necessary for SST to perform its Development obligations under this Agreement as
described in Section 2.2.2).  Notwithstanding the preceding sentence, nothing in
this Section 2.7.1 or elsewhere in this Agreement shall prohibit an Acquirer of
SST from Developing or Commercializing, or licensing or authorizing the
Development or Commercialization of, [***], in the Field of Use (other than any
other Licensed Product(s) Developed and/or Commercialized by Daré, its
Affiliates and/or Sublicensees under this Agreement) (all such products,
collectively, “[***]”), so long as the Development and/or Commercialization of
such [***] does not utilize any Licensed IP.

2.7.2During the Term, neither Daré, nor any of its Affiliates, nor any
Sublicensees will directly or indirectly Develop or Commercialize any
[***].  Notwithstanding the preceding sentence, nothing in this Section 2.7.2 or
elsewhere in this Agreement shall prohibit an Acquirer of Daré from Developing
or Commercializing any pharmaceutical product [***], in each case so long as the
Development and/or Commercialization of such product does not utilize any
Licensed IP.  For clarity, nothing in this Section 2.7.2 prohibits Daré, its
Affiliates or any Sublicensees from developing or commercializing [***].  

2.7.3If, at any time during the Term, the license rights granted by SST to Daré
under this Agreement are terminated with respect to one or more countries in the
Territory or in their entirety as permitted herein, then from and after the
effective date of any such termination, the scope of each Party’s obligations in
Sections 2.7.1 and 2.7.2, as applicable, shall not apply with respect to any
countries in the Territory that have been terminated.

2.7.4SST shall notify Dare in writing should SST or an Affiliate of SST elect to
undertake any [***] in the Field of Use, and/or should SST or an Affiliate of
SST elect to initiate discussions with any Third Party concerning a potential
collaboration, option and/or license between SST and such Third Party to Develop
and/or Commercialize [***] in the Field of Use.  Notwithstanding the foregoing,
SST shall not be required to notify Daré of any Development efforts with respect
to [***] in the Field of Use that are undertaken by an Acquirer of SST or an
Affiliate of SST where such Development efforts do not utilize any of the
Licensed IP (“Acquirer Development Efforts”).

(a)If SST or an Affiliate of SST intends to undertake any non-trivial
Development efforts with respect to an [***] in the Field of Use (other than
Acquirer Development Efforts undertaken by an Acquirer), or intends to accept or
to approve entering into a term sheet or agreement with any Third Party for the
grant of an exclusive license to all or substantially all of the Licensed IP for
the development and/or commercialization of any [***] in the Field of Use (each
such transaction, a “PD5 Proposal”), then, within two (2) business days after
such decision with respect to such PD5 Proposal, SST shall provide Daré with
written notice of the existence of such PD5 Proposal, including the material
terms thereof (the “PD5 Proposal Notice”).  

 

16

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

(b)Daré shall have fifteen (15) days from receipt of the PD5 Proposal Notice to
notify SST if Daré wishes to enter into an exclusive license to all or
substantially all of the Licensed IP for the development and/or
commercialization of the [***] that is the subject of the PD5 Proposal.  If Daré
notifies SST during the foregoing fifteen (15) day period that Daré wishes to
enter into such a license (“PD5 Proposal Acceptance”), then,  during the PD5
License Exclusive Period (as defined below), Daré shall have a right of first
negotiation as follows:

(c)SST shall negotiate in good faith with Daré for commercially reasonable terms
regarding the PD5 Proposal that is the subject of the PD5 Proposal Acceptance,
and SST shall not enter into a binding agreement or term sheet regarding such
PD5 Proposal with any Third Party, and shall not undertake any non-trivial
Development efforts with respect to the [***] that is the subject to the PD5
Proposal Notice in the Field of Use, in each case unless approved by Daré in
writing.  “PD5 License Exclusive Period” means the period beginning on the date
of SST’s receipt of the PD5 Proposal Acceptance and ending ninety (90) days
after such date.

(d)SST and its Affiliates shall not enter into any binding agreement or term
sheet with any party regarding a PD5 Proposal, and shall not undertake any
non-trivial Development efforts with respect to the [***] that is the subject of
the PD5 Proposal Notice in the Field of Use, in each case until after SST’s
compliance with Section 2.74(a) through (c) above, for the PD5 License Exclusive
Period.  

(e)If SST and Daré do not enter into a binding term sheet or agreement with
respect to a PD5 Proposal within the PD5 License Exclusive Period, then SST may
pursue the PD5 Proposal itself or with the Third Party that triggered the PD5
Proposal Notice.

(f)If SST or its Affiliate intends to accept or to approve entering into a term
sheet or agreement with a new Third Party for the grant of an exclusive license
to all or substantially all of the Licensed IP for the development and/or
commercialization of any [***] in the Field of Use, or elects to undertake other
non-trivial Development efforts with respect to an [***] in the Field of Use,
such event shall be treated as a new PD5 Proposal and shall be subject to the
process described in this Section 2.7.4.

3.GOVERNANCE.

General

.

3.1.1In order to oversee, supervise and coordinate the Parties’ activities under
this Agreement, the Parties shall establish a Joint Development Committee
(“JDC”) and Joint Project Team (“JPT”) in accordance with Sections 3.2 and 3.3
below.

3.1.2Each member of a Committee that a Party is entitled to designate pursuant
to this Article 3 shall be a director, officer, employee or consultant of such
Party (other than a Party’s respective Senior Executives) or its Affiliates,
except that each Party may designate one or more of its Third Party consultants
or advisors reasonably acceptable to the other Party to

 

17

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

serve on a Committee.  Each Party shall be responsible and liable for the acts
or omissions of any directors, officers, employees or Third Parties it
designates to serve on a Committee to the extent such acts or omissions relate
to their participation on the Committee.  Each Party shall secure all
appropriate covenants, obligations and rights from any such Third Parties,
including confidentiality obligations, to ensure that such Third Party is
subject to all of such Party’s covenants and obligations to the other Party
under this Agreement.  A secretary of each Committee shall be appointed on an
annual rotating basis by either SST or Daré, who shall be a director, officer or
employee of the Party designating such secretary.  SST shall designate the first
secretary to the JPT and Daré shall designate the first secretary to the JDC.

3.1.3Each Party may replace any or all of its representatives on any Committee
at any time upon written notice to the other Party.  A Party may designate a
substitute director, officer or employee to temporarily attend and perform the
functions of such Party’s designee at any meeting of any Committee.  Each Party
may, upon prior written approval of the other Party, invite non-member director,
officer or employee of such Party or its Affiliates to attend meetings of any
Committee as an observer (i.e., with no voting rights).  By consensus of the
relevant Committee members, any Committee may cancel meetings and/or establish a
meeting schedule other than the schedule designated for such Committee under
this Article 3.

3.1.4The Committees shall make decisions by consensus.  However, in the event
the JPT cannot come to a consensus on a course of action, the matter will be
escalated to JDC for resolution.  If a matter before the JDC cannot be
determined by consensus, the matter shall be escalated to the Senior Executives
for resolution.  If the Senior Executives are unable to resolve the matter, SST
shall have final decision-making authority with respect to any matters before
the JDC prior to the completion of Phase II Development and Daré shall have
final decision-making authority with respect to any matters before the JDC after
the completion of Phase II Development. Notwithstanding a Party’s final
decision-making authority, no Committee shall make any decision or take any
action that is inconsistent with the express provisions of this Agreement or
would require an amendment of this Agreement. In addition, neither SST nor Daré
shall exercise its final decision-making pursuant to the foregoing escalation
process to materially reduce its express obligations under this Agreement.

3.1.5If carrying out a final decision relating to Phase II Development made
solely by SST after escalation to the Senior Executives pursuant to the
foregoing escalation process requires an increase to the then-current
Development budget set forth in the Development Plan by [***] percent ([***]%)
or more, Daré may, upon written notice to SST, deduct [***] percent ([***]%) of
the costs that exceed such [***] percent ([***]%) threshold from the SST
Development Costs otherwise reimbursable to SST hereunder.  Furthermore, if
carrying out a final decision relating to Phase II Development made solely by
SST after escalation to the Senior Executives pursuant to the foregoing
escalation process requires an increase to the then-current Development budget
set forth in the Development Plan by greater than [***] percent ([***]%) (such
increase, an “Excess Budget Increase”), then Daré shall have the right to
terminate this Agreement upon thirty (30) days’ prior written notice to
SST.  Such notice of termination must be given, if at all, within ten (10) days
after the Development Plan reflecting the Excess Budget Increase is made
effective.  Notwithstanding Daré’s right to terminate this Agreement under this

 

18

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Section 3.1.5, if SST agrees in writing, prior to the expiration of the
aforementioned thirty (30) day notice period, to pay for the entire portion of
the Excess Budget Increase, (a) Daré’s notice of termination under this Section
3.1.5 shall be deemed withdrawn and this Agreement shall remain in effect in
accordance with its terms, (b) any amount of the Excess Budget Increase actually
incurred by SST shall be excluded from the SST Development Costs such that Daré
shall not be liable to reimburse SST pursuant to Section 4.4 for such portion of
the Excess Budget Increase and (c)  an amount equal to [***] percent ([***]%) of
such portion of the Excess Budget Increase shall be added to the amount of the
first regulatory milestone to be paid by Daré upon NDA Approval as described in
Section 8.1.

Joint Development Committee

.  Each Party shall designate three (3) representatives to serve on the
JDC.  The JDC shall be responsible for determining the strategic objectives for,
and generally overseeing, the Development efforts of both Parties by (a)
reviewing and discussing the progress of the Development Activities, including
any significant difficulties encountered or anticipated to be encountered by
either Party in connection therewith, (b) reviewing and approving any amendments
to the then-current Development Plan (including budgetary amendments) proposed
by the JPT or by representatives to the JDC; (c) determining when Phase II
Development has been completed (i.e., when no further Phase II Clinical Studies
or any substantial Development activities in relation thereto are required to be
carried out prior to the initiation of Phase III Clinical Studies) and, if
applicable, modifying the Development Plan as necessary to bring about the
completion of Phase II Development; (d) determining the composition of the JPT
and resolving any matters within the JPT’s purview that cannot be resolved by
the JPT and (e) determining the composition of the contractors, consultants and
key employees to be engaged by the Parties to carry out their respective
activities under the Development Plan.   The JDC shall meet not less frequently
than once per calendar quarter, with the first such meeting to occur within one
(1) month after the Effective Date.  Upon the First Commercial Sale of the first
Licensed Product to receive Marketing Authorization Approval, the JDC shall be
disbanded.

Joint Project Team

.

3.3.1The Parties shall each designate such number of representatives to the JPT
as the JDC determines shall be designated, and each Party shall have the right
but not obligation to appoint the same number of members.  The members shall
represent key functional areas (e.g., nonclinical, clinical, regulatory, CMC,
intellectual property, and commercial).  Each representative shall, as
appropriate to the stage of Development and Commercialization of Licensed
Products, represent key functional areas of the collaboration contemplated by
this Agreement (e.g., representatives for nonclinical, clinical, regulatory CMC,
intellectual property and commercial functions).  The JPT shall be responsible
for coordinating the day-to-day Development and Commercialization activities of
the Parties by (a) identifying financial and other resource needs and
appropriating sufficient resources within each JPT representative’s respective
organization, (b) reviewing the status of project activities, including in
relation to the budget and timeline set forth in Development Plan (as
applicable), (c) implementing solutions to problems encountered in the course of
the Parties’ activities under this Agreement and (d) with respect to the
Parties’ Development activities, submitting to the JDC for their review and
approval such amendments to the Development Plan as the JPT determines
appropriate.

 

19

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

3.3.2One member of the JPT shall be designated the “JPT Leader” and one member
of the JPT shall be designated the “JPT Manager.”  The JPT Leader shall be
responsible for (a) preparing updates to the Development Plan and corresponding
budgets with input from the other JPT members, (b) overseeing the execution of
the Development Plan, (c) facilitating cross-company alignment on key strategic
initiatives and activities and (d) providing the JDC with updates regarding the
Parties’ Development and Commercialization activities under this Agreement in
advance of each meeting of the JDC, or more frequently as significant
developments arise in the course of the Parties’ collaboration hereunder. The
JPT Manager shall assist the JPT Leader in performing his or her
Committee-related duties under this Agreement and shall serve as a liaison
between the JPT and the Parties’ respective personnel.  SST shall select the
first JPT Leader and JPT Manager.  Upon completion of Phase II Development, Daré
shall select the JPT Leader and JPT Manager for subsequent Development and
Commercialization activities; provided, however, that if Daré directs SST to
lead subsequent Development and Commercialization activities, then the JDC shall
determine by consensus (subject to Section 3.1.4) which Party shall select the
JPT Leader and JPT Manager for subsequent Development and Commercialization
activities.

4.DEVELOPMENT OF LICENSED PRODUCTS.

Approval of Development Plan; Annual Updates

.  The initial Development Plan shall be as set forth in Exhibit 2 hereto and
shall (a) cover Phase II Development up to and including the End of Phase IIA
FDA Meeting and any immediate follow-up Phase II Development activities directly
resulting from such meeting and (b) a non-binding, high level projection of the
Phase II Development activities to be undertaken thereafter.  Promptly after the
End of Phase IIA FDA Meeting, the JPT shall meet to prepare, and shall submit to
the JDC for approval, an updated Development Plan covering detailed Development
Activities for the remainder of the 2018 calendar year.  The Parties shall use
Commercially Reasonable Efforts to achieve JDC approval of such updated
Development Plan as soon as practicable after the End of Phase IIA FDA
Meeting.  Thereafter, updates to the Development Plan shall be submitted to the
JDC, and the Development Plan shall be updated in accordance with Article 3, by
January 1 of each calendar year in which either Party anticipates conducting
Development Activities to cover Development activities to be undertaken during
the following calendar year.  The JDC will determine an annual Development Plan
budget, and such budget will include funding by Daré that will be directed to
SST at mutually agreed times in accordance with Section 4.4 to cover the entire
cost of the SST activities undertaken to support the Development Plan.  

SST Responsibilities

.  The Development Plan shall include (and shall be amended from time to time)
to include timelines and budgets for Phase II Development, and SST shall use
Commercially Reasonable Efforts to complete Phase II Development in accordance
with the same.  SST shall keep Daré completely and currently informed of the
status of such Phase II Development.  If, after discussion at the JDC, Daré
requests that SST perform Development activities other than the Phase II
Development, the JPT shall submit an updated Development Plan to the JDC for
approval, and upon approval of the updated Development Plan by the JDC, SST use
Commercially Reasonable Efforts to complete such Development activities in
accordance with such updated Development Plan, provided SST reasonably
determines that such Development

 

20

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

activities are within its capabilities and that it has sufficient resources
available to devote to the conduct of such Development activities.  SST shall
provide its reasonable assistance to effect the orderly transfer to Daré of the
Phase II Development Know-How that exists in tangible and written form promptly
upon completion of Phase II Development.

Daré Responsibilities

.  Except with respect to the Development activities required to be performed by
SST under Section 4.2, Daré shall use Commercially Reasonable Efforts to Develop
Licensed Products in the Field of Use in the Territory, including by performing
Phase III Clinical Studies and other Development activities in accordance with
the corresponding timelines set forth in Development Plan, all at Daré’s sole
cost and expense, unless Daré requests that SST be responsible, in which case
SST shall be responsible for such Development, and the provisions of this
Agreement applicable to SST’s Development Activities, including reimbursement of
SST Development Costs, will apply.  Without limiting the foregoing, Daré shall
use Commercially Reasonable efforts to achieve the following clinical and
regulatory milestones with respect to the first Licensed Product on or before
the following dates:

Milestone

Target Completion Date

 

Initiation of Phase III Development

[***]

NDA Submission

[***]

NDA Approval

[***]

 

In the event that, despite the use of Commercially Reasonable Efforts, Daré
becomes aware that, due to any relevant scientific, regulatory, safety,
development, or commercial circumstances beyond the reasonable control of Daré
or any of its Affiliates, any of the foregoing Development milestones will not
be achieved on or before their corresponding target completion dates, then Daré
will promptly notify SST in writing and the Parties will confer in good faith at
the JDC to approve a revised Development Plan that accommodates for such
circumstances and to amend the target completion dates set forth above in
accordance with such revised Development Plan.  For the avoidance of doubt,
failure to achieve the milestones set forth above by their target completion
dates shall not be deemed a breach of this Agreement provided that Daré has used
Commercially Reasonable Efforts to perform its Development obligations
hereunder.  

SST Development Costs

.

4.4.1SST shall use Commercially Reasonable Efforts to incur SST Development
Costs within the parameters of the Development Plan budget, and SST shall not
exceed the Development Plan budget without approval of the JDC, except in
accordance with the process described in Section 3.1.5.  SST shall consult and
confer with Daré at the JDC prior to engaging any FTE to the Development Plan
other than SST’s FTEs who performed Development activities with respect to
Licensed Products in the Field of Use as of January 2, 2018, and shall
reasonably consider Daré’s personnel recommendations in connection with any such
engagement.

 

21

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

4.4.2Promptly after the Effective Date SST shall submit an invoice to Daré for
any and all reasonable SST Development Costs incurred by SST in connection with
Development activities undertaken by SST with respect to Licensed Products in
the Field of Use from and after January 2, 2018 until the Effective Date, less
any portion of such amounts reimbursed by Daré prior to the issuance of such
invoice, and shall accompany such invoice with documentation supporting all such
amounts.  Daré shall pay such invoice within ten (10) days after receipt. For
the avoidance of doubt, SST Development Costs and any other amounts paid by Daré
to SST under or in connection with this Agreement or that certain Binding Term
Sheet entered into by the Parties effective as of January 2, 2018 are
non-refundable even in the event the Effective Date does not occur.

4.4.3The Parties acknowledge and agree that their intent is for Daré to be
responsible for all of the reasonable internal and external costs and expenses
(without mark-up) incurred by SST in its performance of all Development
activities it is required to perform under this Agreement, including FTE Costs
(collectively, the “SST Development Costs”).  Accordingly, Daré shall pay SST
for the SST Development Costs within forty-five (45) days after receipt of an
undisputed invoice from SST for such amounts that are supported with reasonable
documentation for the amounts charged in such invoice.  SST shall issue such
invoices in accordance with the payment schedule set forth in the Development
Plan, and each invoice shall reasonably detail each cost and expense, including
for each FTE the identity of the FTE, the tasks performed by the FTE, and the
time spent on each such task. If no such payment schedule is provided for any
particular SST Development Costs, SST shall issue the corresponding invoice(s)
in accordance with Section 4.4.6.  For the avoidance of doubt, unless otherwise
agreed to by the Parties in writing, SST will not be required to perform any
activities under the Development Plan for which funding by Daré is not provided,
and SST may, upon ten (10) Business Days’ notice to Daré, suspend its
performance of Development activities for any period during which Daré is in
default of its payment obligations under this Article 4.  

4.4.4In the event the SST Development Costs actually incurred by SST in a
particular calendar quarter for one or more particular Development activities
are less than the sum of the amounts advanced or reimbursed to SST in respect of
such Development activities pursuant to Section 4.4.3, and to the extent any
such difference in those amounts is attributable to costs which were not and
never will be incurred by SST in the course of conducting the SST Development
Activities (rather than costs which have been deferred to a subsequent calendar
quarter), then the amount of such difference shall be credited against the next
payment due to SST under Section 4.4.3 and such subsequent payment amount shall
be correspondingly reduced.

4.4.5In the event the SST Development Costs actually incurred by SST in a
particular calendar quarter for one or more particular Development activities
are more than sum of the amounts advanced or reimbursed to SST in respect of
such Development activities pursuant to Section 4.4.3, then the amount by which
the SST Development Costs actually incurred during such calendar quarter are
more than the sum of the amounts advanced or reimbursed to SST in respect of
such Development activities pursuant to Section 4.4.3 shall be added to the next
payment due to SST under the Development Plan, and such subsequent payment
amount shall be correspondingly increased.

 

22

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

4.4.6SST shall submit to Daré at least once per calendar quarter a report
setting forth its calculation of the SST Development Costs actually incurred by
it for the preceding quarter (including breakdowns and details), and any
difference between the actual SST Development Costs and the sum of the amounts
advanced or reimbursed to SST pursuant to Section 4.4.3.  SST shall also submit
a final report setting forth the total amount of the SST Development Costs
actually incurred under this Agreement and the total amount of payments received
from Daré pursuant to Section 4.4.3 within thirty (30) days following the
earlier of (a) completion of all Development activities it is required to
perform under this Agreement or (b) termination of this Agreement in whole.  In
the event that funding amounts paid by Daré to SST under Section 4.4.3 exceed
the actual SST Development Costs incurred by SST, SST shall refund the excess
amount to Daré contemporaneously with the delivery of the aforementioned final
report. In the event that funding amounts paid by Daré to SST under Section
4.4.3 are less than the actual SST Development Costs ultimately incurred by SST,
Daré shall pay SST the amount of such difference within forty-five (45) days
after the delivery of the aforementioned final report.

4.4.7SST will keep complete and accurate books and records documenting amounts
billable towards SST Development Costs, including FTE records, and will permit
Daré to review such books and records promptly upon reasonable written
request.  Also, Daré shall have the right, at its own expense, to nominate an
independent certified public accountant acceptable to and approved by SST, said
approval not to be unreasonably withheld, who shall have access to all such
records upon at least thirty (30) days’ notice and during reasonable business
hours and at SST’s premises and under obligations of strict confidence for the
sole purpose of verifying the amounts invoiced by SST to Daré in respect of SST
Development Costs for any period within the preceding twenty-four (24) month
period, but this right may not be exercised more than once in any twelve (12)
months.  No calendar year will be subject to audit under this Section 4.4.7 more
than once. SST will receive a complete, unredacted copy all reports and findings
from any audit under this Section 4.4.7 concurrently with receipt by Daré. If
any audit or examination shall certify that SST overcharged Daré for SST
Development Costs, and the results of such audit or examination are not subject
to a good faith dispute, SST shall reimburse Daré of such overcharge plus
interest at the prevailing prime rate reported in United States dollars in the
money rate section of Wall Street Journal, New York edition on the date of
communication to Daré of such overcharge plus two percent (2%).  Payment shall
be made within thirty (30) days following notification of SST by Daré of such
deficiency.  In addition, in the event that such an audit or examination shall
certify an overcharge equaling or exceeding five percent (5%), and the results
of such audit or examination are not subject to a good faith dispute, SST shall
also reimburse Daré for the reasonable costs charged by the accountant for such
audit.

Suspension of Development

.

4.5.1At any time prior to completion of Phase II Development, SST shall have the
right, on a country-by-country basis, to suspend its activities with respect to
the Development of one or more Licensed Products upon reasonable prior written
notice to Daré if it reasonably determines and if it reasonably demonstrates at
the JDC that such suspension is (i) medically necessary to protect patients
enrolled in a Clinical Study, (ii) necessary in order to comply with applicable
Laws, or (iii) justified based on a change to the regulatory pathway needed

 

23

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

to achieve Marketing Authorization Approval for the Licensed Product in the
relevant country that neither Party nor its Affiliates anticipated, and that
negatively and materially affects the timeline to get the Licensed Product to
market, the scope of the required clinical studies, is substantially more
restricted than the Parties anticipated, and has negative consequences for
anticipated market share, revenue, reimbursement, or other relevant
factors.  SST shall not suspend its Development activities under the foregoing
clause (iii) unless it has first submitted the matter to the JDC for
resolution.  Any such suspension shall be without liability to Daré and will not
be deemed to be a breach of this Agreement so long as SST uses Commercially
Reasonable Efforts to mitigate the reasons for the suspension or delay; provided
however, that if any such suspension continues for a period of [***] ([***])
days or more (or such shorter time period as determined by Daré to avoid
adversely affecting Development of the affected Licensed Product), Daré shall
have the right, upon written notice to SST, to assume responsibility for the
conduct of, and shall use Commercially Reasonable Efforts to carry out all
suspended Development activities in accordance with the Development Plan, at its
sole cost and expense.

4.5.2In the event that Daré materially suspends or materially delays the
Development or Commercialization of any Licensed Product in any country of the
Territory for any of the reasons set forth in clauses (i) through (iv) of
Section 4.5.1. Daré shall provide prompt written notice to SST.  Any such
suspension or termination shall be without liability to SST and will not be
deemed to be a breach of this Agreement so long as Daré has used Commercially
Reasonable Efforts to mitigate the reasons for the suspension or delay; provided
however, that if any such suspension continues for a period of [***] ([***])
days or more, the Licensed Product shall cease to be a Licensed Product in the
relevant country and the provisions of Section 14.5.1 shall apply.

5.COMMERCIALIZATION.

Commercialization Plan

.  No later than six (6) months prior to the estimated date of Marketing
Authorization Approval in the United States, Daré shall provide SST with a
written plan for the commercialization of Licensed Products in the Field of Use
in the Territory (the “Commercialization Plan”) including a corresponding
budget, which shall include reasonable detail regarding the activities Daré
expects to undertake, and the amounts it expects to expend in connection with
such activities over the [***] ([***]) year period immediately following
Marketing Authorization Approval in the United States.  The Commercialization
Plan shall be updated annually and shall include revenue projections for the
first [***] ([***]) months covered by the Commercialization Plan.  The
Commercialization Plan shall, at a minimum, contain sufficient detail to
demonstrate to SST how Daré intends to meet its obligations under Section
5.2.  Daré shall provide SST with a reasonable opportunity to review and
comments on the initial Commercialization Plan and each material update thereto,
and Daré shall consider all such comments in good faith.  Daré shall be
responsible to Commercialize Licensed Products in substantial accordance with
the Commercialization Plan and otherwise as expressly provided under this
Agreement.

Diligence

.  Daré shall use Commercially Reasonable Efforts to Commercialize Licensed
Products in the Field of Use in the Territory, at its sole expense.  Without

 

24

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

limiting the generality of the foregoing, Daré shall use Commercially Reasonable
Efforts to Commercialize at least one (1) Licensed Product and achieve the First
Commercial Sale in the United States within [***] ([***]) months after receipt
of Marketing Authorization Approval therefor, and to Commercialize at least one
(1) Licensed Product and achieve the First Commercial Sale in [***] within [***]
([***]) years after receipt of Marketing Authorization Approval in the United
States.

5.3Samples and Labeling.

5.3.1Markings.  Subject to the Parties’ agreement as to which Licensed Patents
Cover any Licensed Product, Daré shall, and shall require its Affiliates and
Sublicensees to, mark all Licensed Products and all associated packaging and
documentation with the appropriate marking and notices associated with the
applicable Licensed Patents in accordance with the laws and customs of each
country or jurisdiction in which such Licensed Products are manufactured, used
or sold.  To the extent permitted by applicable Law, the package insert for all
Licensed Products distributed in the Field of Use in the Territory will indicate
that the Licensed Product was developed under a collaboration with SST.

5.3.2Statements Consistent with Labeling.  Daré shall ensure that its employees,
independent contractors and other agents market and sell Licensed Products
consistent with the requirements of all applicable Laws. Daré shall ensure that
all samples are labeled and distributed in accordance with applicable Law.  

5.3.3Off-Label Use.  Daré shall not market or promote, nor shall it encourage
any of its Affiliates, Sublicensees or any Third Parties to market or promote,
any Licensed Products for any “off label” use or for any use other than the
approved indication(s) for the particular Licensed Product.  SST shall not
market or promote, nor shall it encourage any of its Affiliates or its or their
licensees, or any Third Parties, to market or promote, any SST Product or any
[***] for any “off label” use or for any use other than the approved
indications) for the particular [***].  Notwithstanding the foregoing, it shall
not be a breach of this Section 5.3.3 if, despite a Party’s written corporate
policies and instructions provided to its employees and agents, a Party’s
employee or agent violates this Section 5.3.3 without knowledge, authorization,
permission or consent of that person’s management or supervisor, as long as such
Party takes all reasonable steps to terminate such activities as soon as it
becomes aware.

Generics

.  Upon Daré’s request any time after completion of the first Phase II Clinical
Study for any Licensed Product, SST shall assist and cooperate with, and provide
complete information to, Daré in support of Daré establishing a strategy for
responding to requests for information from Regulatory Authorities and Third
Party requestors and preparing submissions responsive to any notice, in each
case in respect of generic products notices and inquiries received by Daré;
provided that Daré shall make the final decisions with respect to such strategy
and any such responses.

 

25

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

6.MANUFACTURING.

Manufacturing by SST

.  SST shall use Commercially Reasonable Efforts to manufacture or otherwise
obtain supply of the requirements of formulated, packaged and labeled SST
Product for Phase II Clinical Studies in the United States.

Manufacturing by Daré

.  Except as provided otherwise under Section 6.1, Daré shall use Commercially
Reasonable Efforts to manufacture or otherwise obtain supply of the requirements
of formulated, packaged and labeled pre-clinical, clinical and commercial
supplies of Licensed Products, in each case in the Field of Use in the
Territory. As between the Parties and except as provided otherwise under Section
6.1, Daré shall be solely responsible for manufacturing, packaging and labeling
of such Licensed Products for the Field of Use for the Territory.

6.2.1At Daré’s request, SST will promptly provide Daré with copies of all
Manufacturing Documentation in SST’s possession or Control, and shall use
Commercially Reasonable Efforts to obtain and provide to Daré copies of all
other Manufacturing Documentation reasonably necessary for Daré to manufacture
non-clinical, clinical and commercial supplies of SST Product.  In addition, if
requested by Daré, SST shall sell to Daré (or its Affiliates or Sublicensees)
any remaining non-clinical and/or clinical supplies of SST Product owned by SST
and in SST’s (or its Third Party manufacturer’s) possession as of the Effective
Date.  Such products will be sold to Daré at [***]. In addition, if requested by
Daré, SST shall provide to Daré (or its Affiliates or Sublicensees), at no cost,
any remaining non-clinical and/or clinical inventories of SST Product in SST’s
(or its Third Party manufacturer’s) possession as of the completion of Phase II
Development, where such inventories were funded by Daré per the Development Plan
budget.

6.2.2Upon Daré’s request, SST shall provide all reasonably requested information
and assistance to Daré so as to enable the full or partial transfer of the
manufacture of the SST Product to a manufacturing facility designated by
Daré.  SST shall be responsible for the cost of its own employees in connection
with providing such information and assistance to Daré.  Any Third Party costs
and expenses incurred by SST and reasonably necessary to provide such
information and assistance to Daré shall be deemed SST Development Costs and, if
material, shall be included in the Development Plan budget.   Such assistance
shall include, if requested by Daré: (a) permitting Daré and its representatives
to observe the manufacture of SST Product at the facility used by SST for the
manufacture of SST Product, (b) provision of reasonable access to and
consultation of SST personnel knowledgeable of the manufacture of SST Product
and (c) provision of all reasonable assistance to Daré in identifying,
contacting and securing supply sources for SST Product.  Prior to the start of
the validation process of a Third Party facility, SST shall have the right to
require that the Third Party facility enter into a reasonable agreement with
Daré and/or its Third Party manufacturer that includes confidentiality
obligations that are at least as protective of SST’s Confidential Information as
those set forth in Article 9.

Compliance with Laws

.  Each Party shall conduct, or have conducted, all manufacturing of Licensed
Product for which it is responsible in accordance with this Agreement and Laws,
including all Good Manufacturing Practices.

 

26

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

7.REGULATORY MATTERS.

Responsibility

.

7.1.1Prior to the completion of Phase II Development, SST shall use Commercially
Reasonable Efforts to implement the strategies set by the JDC with respect to
all objectives concerning Marketing Authorization Approval of SST Product in the
United States, and SST shall take the lead with respect to the submission of
information to the FDA in connection therewith, all in accordance with the
Development Plan.  After the completion of Phase II Development, Daré shall use
Commercially Reasonable Efforts to implement the strategies set by the JDC with
respect to all objectives concerning Marketing Authorization Approval of
Licensed Products in the Territory, and Daré shall take the lead with respect to
the submission of information to the applicable Regulatory Authorities in
connection therewith, all in accordance with the Development
Plan.  Notwithstanding the preceding sentence, Daré may request in writing that
SST undertake any particular activities in relation to Marketing Authorization
Approval of SST Product, whereupon SST shall use Commercially Reasonable Efforts
to perform such activities in accordance with the Development Plan.  All costs
and expenses incurred by SST under this Section 7.1 (including all out-of-pocket
expenses and FTE Costs) shall be deemed SST Development Costs and subject to
reimbursement by Daré pursuant to Section 4.4.2.  SST and Daré shall cooperate
to transfer the active IND for the SST Product from SST to Daré for purposes of
the FDA file and sponsor of record.

7.1.2Daré shall be the IND holder and sponsor of record for all the Clinical
Studies (other than Phase II Clinical Studies, for which SST shall be the
sponsor of record) and the holder and owner of all the Marketing Authorization
Approvals in the Territory for Licensed Products during the Term, and shall be
responsible for all associated legal obligations with respect to all of the
foregoing.  Daré shall maintain all the Marketing Authorization Approvals for
Licensed Products in the Territory, including submitting any supplemental
applications, annual reports, variations or renewals thereof that are required
by applicable Law to be obtained in order to maintain the Marketing
Authorization Approval(s) in the Territory.  Daré shall use its Commercially
Reasonable Efforts, and bear its own costs and expenses, in connection with the
foregoing and all other regulatory-related activities Daré undertakes or is
required to undertake in the Territory.  Daré shall not assign or transfer any
Marketing Authorization Approvals in the Territory to any Third Party or
Sublicensee without the prior written consent of SST, except in connection with
a permitted assignment of this Agreement in its entirety pursuant to Section
15.11.

Communication

.  Each Party shall keep the other Party informed of all significant matters
arising from such Party’s own regulatory-related activities with respect to
Licensed Products and shall provide the other Party with a copy or a summary of
any material correspondence that it receives from a Regulatory Authority
regarding any Licensed Product, with such copy or summary to be provided in no
later than five (5) Business Days after receipt of the correspondence to which
it relates.  Each Party shall provide the other Party reasonable advance written
notice of any meetings, conferences, or calls with Regulatory Authority(ies) in
the Territory concerning Licensed Products and an opportunity participate in any
such meetings, conferences or calls, and to review and comment on any materials
or correspondence proposed to

 

27

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

be submitted to any Regulatory Authority.  Each Party shall give reasonable
consideration to the other Party’s comments and suggestions regarding all such
meetings, conferences, calls and/or correspondence.

Right of Reference

.

7.3.1SST hereby grants to Daré and its Affiliates and Sublicensees a right of
reference and access to all data and information contained or referenced in any
Drug Master Files or any submissions to Regulatory Authorities for any SST
Product or any [***] in the Territory that are reasonably necessary or useful
for any regulatory filings Daré or its Affiliates or Sublicensees makes with
respect to Licensed Products inside the Field of Use.  SST will cause its
Affiliates, and will obligate its and their licensees, to provide SST with the
same right of reference and access as above, such that SST can fulfill the
foregoing grant of rights to Daré.  SST shall provide the applicable Regulatory
Authority(ies) a letter confirming this right of reference at any time within
fifteen (15) days after Daré’s request and shall take such other actions and
execute such other documents as Daré may reasonably request to further confirm
and give effect to this right of reference, and Daré shall reimburse SST for its
reasonable costs and expenses incurred in taking such other actions.

7.3.2Daré hereby grants SST and its Affiliates and licensees a right of
reference to all data and information contained or referenced in any Drug Master
Files or any submissions to Regulatory Authorities for Licensed Products in the
Territory that are reasonably necessary or useful for any regulatory filings SST
or its Affiliates or licensees decides to make with respect to [***] outside the
Field of Use.  Daré will cause its Affiliates, and will obligate its
Sublicensees, to provide SST with the same right of reference and access as
above, such that Daré can fulfill the foregoing grant of rights to SST.  Daré
shall provide the applicable Regulatory Authority(ies) a letter confirming this
right of reference at any time within fifteen (15) days after SST’s request and
shall take such other actions and execute such other documents as SST may
reasonably request to further confirm and give effect to this right of
reference, and SST shall reimburse Daré for its reasonable costs and expenses
incurred in taking such other actions.

7.3.3If Daré, or its Affiliates or Sublicensees, intends to make use of the
rights granted under Section 7.3.1 in connection with any regulatory filings,
Daré shall notify SST in writing at least thirty (30) days in advance of such
use.  Upon receipt of such notice, for any Third Party costs incurred by or on
behalf of SST or any of its Affiliates for the generation of the data and
information contained in the relevant Drug Master Files or submissions to
Regulatory Authorities, where such costs and efforts are not contemplated by the
Development Plan, SST shall provide Daré with an invoice for [***] percent
([***]%) of such costs, together with reasonable documentation substantiating
the amounts invoiced; provided, however, that SST shall only issue such invoice
to the extent such Third Party costs were incurred under or in connection with a
bona fide research and development collaboration or similar arrangement with a
Third Party for the Development and Commercialization of one or more topically
applied pharmaceutical products containing sildenafil or a salt thereof.  Daré
shall pay all undisputed amounts shown on such invoice within thirty (30) days
after receipt thereof.  

 

28

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

7.3.4If SST, or its Affiliates or licensees, intends to make use of the rights
granted under Section 7.3.2 in connection with any regulatory filings, SST shall
notify Daré in writing at least thirty (30) days in advance of such use.  Upon
receipt of such notice, Daré shall provide SST with a statement of the amount of
any Third Party costs incurred by or on behalf of Daré (including Third Party
costs comprised of SST Development Costs actually reimbursed hereunder) or any
of its Affiliates for the generation of the data and information contained in
the relevant Drug Master Files or submissions to Regulatory Authorities,
together with reasonable documentation substantiating the amounts
invoiced.  Daré may reduce each of its future payment obligations to SST by up
to ([***]%) until such time as the aggregate amount of all reductions taken by
Daré pursuant to this provision equals ([***]%) of the amount shown on such
statement.

7.3.5Notwithstanding anything to the contrary, Daré’s payment obligation under
Section 7.3.2, and Daré’s right to reduce its payments to SST under Section
7.3.4 shall not apply where the corresponding right of reference is utilized
solely to comply with a legal obligation to supply information to a Regulatory
Authority about an Adverse Event.  Furthermore, if Daré disagrees with the
amount SST determines it is entitled to be paid by Daré pursuant to Section
7.3.3, or if SST disagrees with the amount Daré determines it is entitled to
deduct from its payments to SST pursuant to Section 7.3.4, Daré or SST, as the
case may be, shall promptly notify the other Party in writing and the Parties
shall use diligent efforts to resolve the dispute through good faith discussion,
which shall include escalation to the Senior Executives if such dispute is not
promptly resolved.  If the Senior Executives do not resolve the dispute within
fifteen (15) days after such escalation, either Party may submit the dispute for
arbitration pursuant to Section 14.8 hereof.

Drug Safety Information

.  Each Party shall comply fully with all applicable Adverse Event reporting
requirements in all countries in the Territory and agrees to exchange with the
other Party such information as may be necessary to achieve that end and to
ensure that the other Party is completely informed regarding Adverse Events with
respect to Licensed Products.  This includes single case reports, together with
an appropriate medical evaluation, as well as aggregate data, such as Periodic
Safety Update Reports (PSURs) required by authorities.

Recalls or Corrective Action

.  Daré shall have sole responsibility for and shall make all decisions with
respect to any recall, market withdrawal or other corrective action related to
Licensed Products in the Territory, provided, however, that Daré shall notify
SST as soon as reasonably practicable of any anticipated recall, market
withdrawal or other corrective action related to Licensed Products in the
Territory, shall consult with SST prior to making any such decisions and shall
take into account SST’s views and interests in making such decisions.  Daré
shall be solely responsible for all costs and expenses associated with such
recall, market withdrawal or corrective action, whether incurred by Daré, SST or
any of SST’s Affiliates, including all fines, fees and refunds to distributors
and other customers.  If, after delivery of such written notice, Daré fails to
commence such recall, market withdrawal or other corrective action within the
time period mandated by applicable Law or, then SST shall have the right, upon
prior notice to Daré, to undertake the same on its own behalf, in accordance
with applicable Law and all of Daré’s reasonable instructions with respect
thereto until such time as Daré notifies SST in writing that it will assume
control over such recall, market withdrawal or corrective action.  Daré

 

29

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

shall reimburse SST for its reasonable costs and expenses directly incurred in
such efforts.  SST will notify Daré as soon as reasonably practicable of any
anticipated recall, market withdrawal or other corrective action related to SST
Products.

8.MILESTONE AND ROYALTY PAYMENTS.

As partial consideration for the contributions and activities of SST under this
Agreement and the rights granted by SST to Daré hereunder, Daré shall make the
following payments to SST as set forth in this Article 8:

Milestone Payments

.

8.1.1In the event SST or Daré achieves a clinical, regulatory or commercial
milestone specified below with respect to any Licensed Product (including
achievement of any milestone by any Affiliate of SST or any Affiliate or
Sublicensee of Daré), then SST or Daré or Daré’s Sublicensee, as applicable,
shall promptly notify the other Party in writing of such achievement.  Each
milestone payment is due only once (unless indicated otherwise) for the first
achievement of the milestone for the first Licensed Product, and only as
indicated in Sections 8.1.2 and 8.1.3 below.

8.1.2Within thirty (30) days after achievement of any clinical or regulatory
milestone, Daré shall pay to SST the corresponding non-refundable,
non-creditable development milestone payments specified in the table below:

Milestone

Base Amount

Supplement for U.S. Strategic Partnership Agreement

Supplement for EU Strategic Partnership Agreement

Clinical Milestones

Completion of the first Phase IIb Clinical Study that exhibits a clinically
significant difference in SST Product efficacy compared to placebo for the
treatment of Female Sexual Arousal Disorder or a similar indication with
pre-specified endpoints agreed to by FDA and supporting advancement towards
Phase III Development.

$[***]

[***]

[***]

Completion of multiple dose safety and pharmacokinetic Clinical Study in
accordance with the Development Plan

$[***]

[***]

[***]

 

30

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Completion of drug interaction

Clinical Study in accordance with the Development Plan

$[***]

[***]

[***]

Completion of End of Phase II FDA Meeting permitting advancement to Phase III
Development

$[***]

$[***]

[***]

Completion of the first Phase III Clinical Study where the results of such
Clinical Study meet the Clinical Study’s primary clinical endpoints.

$[***]

[***]

[***]

Completion of the second successful Phase III Clinical Study where the results
of such Clinical Study meet the Clinical Study’s primary clinical endpoints.

$[***]

$[***]

[***]

Regulatory Milestones

NDA Acceptance (payable on each occurrence for each new indication)

$[***]

[***]

[***]

NDA Approval (payable on each occurrence for each new indication)

$[***]

$[***]

[***]

Marketing Authorization Approval in any country in the European Union (payable
one (1) time per indication on the first occurrence for each indication)

$[***]

[***]

$[***]

First Marketing Authorization Approval outside of United States or European
Union (payable on each occurrence for each new indication)

$[***]

[***]

[***]

 

For each clinical milestone and regulatory milestone achieved, Daré shall pay
the sum of the corresponding amount set forth under the column entitled “Base
Amount” plus, as applicable (a) the corresponding supplemental amount, if any,
set forth under the column entitled “Supplement for U.S. Strategic Partnership
Agreement” (if, at the time the milestone is achieved, Daré has entered into a
U.S. Strategic Partnership Agreement) and (b) the corresponding supplemental
amount, if any, set forth under the column entitled “Supplement for EU Strategic
Partnership Agreement” (if, at the time the milestone is achieved, Daré has
entered into an EU Strategic Partnership Agreement).  For example, upon the
first NDA Approval for a particular indication, the milestone payment due to SST
would be $[***] if the milestone was achieved prior to Daré entering into any
U.S. Strategic Partnership Agreement, or $[***] if the milestone was achieved

 

31

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

after Daré entered into a U.S. Strategic Partnership Agreement.  All clinical
and regulatory milestones are intended to be cumulative, such that if a later
clinical or regulatory milestone is achieved prior to the achievement of one or
more earlier clinical or regulatory milestones, the earlier clinical and/or
regulatory milestone(s) will be deemed to have been achieved at the time the
later milestone is achieved, and the corresponding milestone payment(s) shall be
due and payable in accordance with this Section 8.1.

8.1.3Within thirty (30) days after achievement of any commercial milestone, Daré
shall pay to SST the corresponding non-refundable, non-creditable development
milestone payments specified in the table below:

Commercial Milestones

 

Base Amount

Supplement for EU Strategic Partnership Agreement and no U.S. Strategic
Partnership Agreement

Supplement for U.S. Strategic Partnership Agreement with or without an EU
Strategic Partnership Agreement

Annual Worldwide Net Sales reaches $[***]

$[***]

[***]

[***]

Annual Worldwide Net Sales reaches $[***]

$[***]

[***]

[***]

Annual Worldwide Net Sales reaches $[***]

$[***]

$[***]

$[***]

Annual Worldwide Net Sales reaches $[***]

$[***]

$[***]

$[***]

Annual Worldwide Net Sales reaches $[***]

$[***]

$[***]

$[***]

Annual Worldwide Net Sales reaches $[***]

$[***]

$[***]

$[***]

Annual Worldwide Net Sales reaches $[***]

$[***]

$[***]

$[***]

 

8.1.4For commercial milestones, Daré shall pay the sum of the corresponding
amount set forth in the column entitled “Base Amount” plus, as applicable (a)
the corresponding supplemental amount, if any, set forth in the column entitled
“Supplement For EU Strategic Partnership Agreement (and no U.S. Strategic
Partnership)” (if, as of the date the milestone is achieved, Daré has entered
into a EU Strategic Partnership Agreement but has not entered into a U.S.
Strategic Partnership Agreement) or (b) the corresponding supplemental amount,
if any, set forth in the column entitled “Supplement For U.S. Strategic
Partnership Agreement with or without an EU Strategic Partnership” (if, as of
the date the milestone is

 

32

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

achieved, Daré has entered into a U.S. Strategic Partnership Agreement, whether
or not Daré has also entered into an EU Strategic Partnership Agreement).  For
example, if Annual Worldwide Net Sales reaches $[***], the milestone payment due
to SST would be $[***] if the milestone was achieved prior to Daré entering into
any U.S. Strategic Partnership Agreement, or $[***] if the milestone was
achieved after Daré entered into a U.S. Strategic Partnership Agreement, or
$[***] if the milestone was achieved prior to Daré entering into any U.S.
Strategic Partnership Agreement but after Daré entered into an EU Strategic
Partnership Agreement.  All commercial milestones are intended to be cumulative,
such that if more than one (1) commercial milestone is achieved during the same
calendar year, each such milestone shall be deemed to have been achieved, and
the corresponding milestone payment(s) shall be due and payable in accordance
with this Section 8.1.

8.1.5It is the intent of the Parties that the achievement of any milestone under
Section 8.1.2 or 8.1.3 shall result in a payment to SST either pursuant to
Section 8.1 or pursuant to Section 8.3.  Accordingly, and notwithstanding
anything to the contrary, if Daré receives a milestone payment from any
Sublicensees for the achievement of any of the clinical, regulatory or
commercial milestones set forth in Sections 8.1.2 and/or 8.1.3, and the amount
of such milestone payment qualifies as Sublicense Income in accordance with the
proviso in the first sentence of Section 1.86 (i.e., because such milestone
payment received by Daré exceeds [***] ([***]) times the amount of the
corresponding milestone payment otherwise payable by Daré to SST under Section
8.1.2 or 8.1.3, as applicable), such corresponding milestone payment payable by
Daré to SST shall not be due or payable to SST, and SST shall instead receive,
in accordance with Section 8.3, the payment due to SST in respect of the
Sublicense Income attributable to the milestone payment received by Daré.

8.2Royalties.

8.2.1Net Sales Royalties.  During the Royalty Term, Daré will pay quarterly
royalties to SST based on Annual Worldwide Net Sales of Licensed Products by
Daré and its Affiliates (including amounts received from distributors and
resellers), which royalties are marginal as set forth in the table below. For
clarity, only one royalty shall be due to SST with respect to the sale of the
same unit of a Licensed Product, and Daré shall not owe royalties on Licensed
Products sold in a country after expiration of the Royalty Term for such
Licensed Product in such country.

Royalty Rate

Annual Worldwide Net Sales by Dare and its Affiliates

[***]%

< $[***]

[***]%

Portion of Annual Worldwide Net Sales from $[***] but less than and $[***]

[***]%

Portion of Annual Worldwide Net Sales from $[***] but less than $[***]

 

33

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

[***]%

Portion of Annual Worldwide Net Sales from $[***] but less than $[***]

[***]%

Portion of Annual Worldwide Net Sales that is $[***] or greater

 

8.2.2Timing of Royalty Payments.  Daré shall make all royalty payments for Net
Sales received during each calendar quarter within forty-five (45) days after
the end of such calendar quarter.

8.2.3Discounts and Bundling.  To the extent permitted by applicable Laws, Daré
shall not, and shall ensure that its Affiliates and Sublicensees do not, sell a
Licensed Product to any Third Party at a discount greater than that allowed by
applicable Laws or that which is customary in the industry (and Daré shall not
be entitled to deduct the excess portion of such discount in the calculation of
Net Sales in respect of such sale).  In addition, to the extent permitted by
applicable Laws, if Daré or any of its Affiliates or Sublicensees sells the
Licensed Product to a customer who also purchases Other Products from any such
entity, Daré agrees not to, and shall require its Affiliates and their
Sublicensees not to, bundle or include the Licensed Product as part of any
multiple product offering in a manner that (a) is reasonably likely to
disadvantage such Licensed Product in order to benefit sales or prices of Other
Products offered for sale by Daré or its Affiliates or Sublicensees to such
customer or (b) is designed to deprive SST from the benefit of the definition of
Net Sales and corresponding royalty and Sublicense Income payments
hereunder.  Without limiting the foregoing, in the event that a Licensed Product
is included as a “bundle” of products and/or services, Daré may discount the
bona fide list price of a Licensed Product by no more than the average
percentage discount of all products in a particular “bundle,” calculated as
[***], where [***] equals the total discounted price of a particular “bundle” of
products, and [***] equals the sum of the undiscounted bona fide list prices of
each unit of every product in such “bundle.”

8.2.4Calculation of Net Sales for Combination Products.  With respect to
Combination Products, if Licensed Products are sold in the form of Combination
Products containing one or more pharmaceutical or biologics products, diagnostic
products, or active ingredients other than sildenafil, Net Sales for the
Combination Product will be calculated by multiplying actual Net Sales of such
Combination Product by the fraction [***] where [***] is the invoice price of a
Licensed Product containing sildenafil as the only active ingredient if sold
separately, and [***] is the total invoice price of all other active component
or components, or devices, in the combination, if sold separately.  If, on a
country-by-country basis, the other active component or components in the
combination are not sold separately in said country, Net Sales for the purpose
of determining royalties of the Combination Product shall be calculated by
multiplying actual Net Sales of such Combination Product by the fraction [***]
where [***] is the invoice price of either the Licensed Product containing
sildenafil as the only active ingredient, if sold separately, and [***] is the
invoice price of the Combination Product.  If, on a country-by-country basis,
neither such Licensed Product nor the other active component or components of
the Combination Product is sold separately in said country, Net Sales for the
purposes of determining

 

34

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

royalties of the Combination Product shall be determined by the Parties in good
faith based on the relative value of the Licensed Product and the additional
active ingredients that are included in the Combination Product.

8.2.5Royalty Reduction Upon Loss of Patent Coverage.  If, in a particular
country, a Licensed Product ceases to be Covered by a Valid Claim of Licensed
Patents in such country, the royalty rate applicable to Net Sales of such
Licensed Product in such country shall be reduced by [***] percent
([***]%).  The foregoing reduction shall not apply to any Net Sales of a
Licensed Product in a country by Daré or its Affiliates or Sublicensee after
such time, if any, during the Royalty Term applicable to such Licensed Product,
as such Licensed Product becomes Covered by a Valid Claim of at least one
Licensed Patent in such country, for so long as it continues to be Covered by at
least one such Valid Claim.

8.2.6Royalty Reduction for Generic Presence.  If one or more Generic Products
(other than a Generic Product sold by Daré or its Affiliates or Sublicensees)
with respect to a particular Licensed Product is sold commercially in a
particular country at any time at least six (6) months prior to Daré or its
Affiliates’ or Sublicensee’s receipt of Net Sales in respect of such Licensed
Product in such country (“Generic Product Presence”), then the royalty rate
applicable under Section 8.2.1 in respect of such Net Sales will be reduced by
[***] percent ([***]%).

8.2.7Royalty Offset for Third Party IP.

(a)If, following the Effective Date, it is necessary for Daré or an Affiliate to
license one or more Patents in the Territory from one or more Third Parties in
order to Commercialize any Licensed Product in the Territory, then Daré or its
Affiliate will have the right to, and may, in its sole discretion, negotiate and
obtain a license under such Patents with respect to Licensed Products (each such
Third Party license is referred to herein as a “Necessary Third Party
License”).  A license to Third Party Patents will be deemed “necessary” under
this Section 8.2.7(a) if (i) in the absence of a license under such Third Party
Patents, the Commercialization of the applicable Licensed Product would, in
Daré’s or its Affiliate’s reasonable good faith assessment, upon advice of
patent counsel, infringe such Third Party Patents and (ii) the infringement
would not be the result of any change(s) to any Licensed Product (including the
SST Product) made by or on behalf of Daré, any Affiliate thereof, or any
Sublicensee following the first milestone event identified in Section 8.1.2
(including a change to the formulation, approved use, or manufacture thereof).
If Daré or an Affiliate enters into one or more Necessary Third Party Licenses
in accordance with the preceding sentence under which Daré or its Affiliate is
required to pay royalties to such Third Party(ies) in order to practice the
Licensed IP or to otherwise make, use, sell, or import the SST Product or any
Licensed Product, then Daré may credit [***] percent ([***]%) of the royalties
paid to such Third Party(ies), with respect to Net Sales in the country(ies)
where the Third Party license is necessary, during a calendar quarter against
royalties payable by Daré to SST under Section 8.2.1 for such Licensed Product
in such calendar quarter, provided, however, no royalty payment to SST be
reduced as a result of this Section 8.2.7(a) to less than [***] percent ([***]%)
of what would otherwise have been due in the absence of such reduction.

 

35

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

(b)If, following the Effective Date, Daré or an Affiliate licenses one or more
Patents in the Territory from one or more Third Parties in order to
Commercialize any Licensed Product in the Territory, which license is not a
Necessary Third Party License, Daré or its Affiliate will have the right to, and
may, in its sole discretion, negotiate and obtain a license under such Patents
with respect to Licensed Products (each such Third Party license is referred to
herein as a “Elective Third Party License”).  If Daré or an Affiliate enters
into one or more Elective Third Party Licenses in accordance with the preceding
sentence under which Daré or its Affiliate is required to pay royalties to such
Third Party in order to practice the Licensed IP or to otherwise make, use,
sell, or import the SST Product or any Licensed Product, then Daré may deduct
from its payments to SST under Section 8.2.1 an amount equal to [***] percent
([***]%) of the total, aggregate royalty payments made by or on behalf of Daré
or its Affiliate to such Third Parties, with respect to Net Sales in the
country(ies) where the Third Party license is necessary, under all such Elective
Third Party Licenses to the extent the payment of such royalties is allocable to
the sale by Daré or its Affiliates or Sublicensees of Licensed Products during
the calendar quarter in which such deduction is made, provided, however, no
royalty payment to SST be reduced as a result of this Section 8.2.7(b) to less
than [***] percent ([***]%) of what would otherwise have been due in the absence
of such reduction..

(c)Sublicensees shall also have the benefit of the royalty offset described in
this Section 8.2.7 with respect to license agreements entered into by such
Sublicensee with a Third Party under which the Sublicensee licenses in patent
rights for which it is required to pay royalties to such Third Party as
described above, but only where the such license agreement would qualify as a
Necessary License Agreement if such license agreement had been entered into by
Daré.

8.2.8Maximum Royalty Deduction.  The maximum aggregate royalty reductions
applied to a particular royalty payment hereunder with respect to any given
Licensed Product as a result of Sections 8.2.5, 8.2.6 and 8.2.7 shall not exceed
[***] percent ([***]%) of the corresponding royalty rate identified in
Section 8.2.1.

Sublicense Income

.  Daré shall pay SST, within sixty days (60) days after the end of each
calendar year, on a Sublicensee-by-Sublicensee basis as consideration for a
sublicense grant under this Agreement, the greater of (a) [***] percent ([***]%)
of any Sublicense Income received by Daré or any of its Affiliates from the
Sublicensee during the applicable calendar year or (b) royalties on the Net
Sales of Licensed Products by such Sublicensee or any of its Affiliates during
such calendar year during the Royalty Term.  The royalty rates (which rates are
subject to deductions as permitted in Sections 8.2.5, 8.2.6 and 8.2.7, and to
the maximum deduction described in Section 8.2.8) shall be based on the amount
of Net Sales generated by all Sublicensees in the aggregate, as follows:

 



 

36

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Royalty Rate

Net Sales Received by all Sublicensees under at least one (1) of the following:
(a) U.S. Strategic Partnership Agreements, (b) EU Strategic

Partnership Agreements or (c) all other sublicenses combined

[***]%

< $[***]

[***]%

Portion of annual Net Sales from $[***] but less than $[***]

[***]%

Portion of annual Net Sales that is $[***] or greater

 

For the avoidance of doubt, any royalties received by Daré in respect of sales
of Licensed Products by any Sublicensees shall be considered Sublicense Income
and subject to the provisions of this Section 8.3, but shall not be included in
Annual Worldwide Net Sales for purposes of calculating royalties payable Daré
under Section 8.2.

Net Sales and Sublicense Income Reports

.  Within sixty (60) days following the end of each calendar quarter, Daré shall
submit to SST a written statement reporting Annual Worldwide Net Sales on a
Licensed Product-by-Licensed Product, country-by-country basis during such
calendar quarter, the year-to-date, total royalty payments due SST in respect of
such Annual Worldwide Net Sales, the amounts of Sublicense Income received by
Daré on Licensed Product-by-Licensed Product, country-by-country basis during
such calendar quarter, total Sublicense Income payments due SST in respect of
such Sublicense Income, and information supporting the calculation of such Net
Sales and Sublicense Income.

Payment Terms

.

8.5.1All sums due to SST shall be payable in United States dollars by bank wire
transfer in immediately available funds to such bank account(s) as SST shall
designate, and shall be payable within forty-five (45) days following receipt of
SST’s invoice.

8.5.2When Licensed Products are sold for monies other than United States
dollars, the Net Sales of such Licensed Products will first be determined in the
foreign currency of the country in which such Licensed Products were sold and
then converted into equivalent United States funds.  The exchange rate will be
the applicable rate published by the Wall Street Journal on the last Business
Day of the calendar quarter in which such royalties accrued.

8.5.3Where royalties are due for Net Sales in a country where by reason of
currency regulations of any kind it is impossible to make royalty payments for
that country’s Net Sales in accordance with Section 8.5.1, said royalties shall
be deposited in whatever currency is allowable for the benefit or credit of SST
in an account designated by SST in an accredited bank in that country.

8.5.4In case of any delay in payment by Daré to SST, interest on the overdue
payment shall accrue at an annual interest rate, compounded monthly, equal to
the prime

 

37

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

rate as reported in money rate section of The Wall Street Journal, New York
edition, as determined for each month on the last business day of that month
plus [***] percent ([***]%), or if lower, the maximum rate allowed by applicable
Laws, assessed from the day payment was initially due.  The foregoing interest
shall be due from Daré in response to an invoice therefor.

Tax Withholding, Financial Records and Audits

.

8.6.1Daré will make all payments to SST under this Agreement without deduction
or withholding for taxes except to the extent that any such deduction or
withholding is required by law in effect at the time of payment.

8.6.2If laws or regulations require Daré to withhold any taxes from royalty or
advance payments made to SST under this Agreement, then such taxes shall be
deducted by Daré as required by law from such remittable royalty, milestone or
similar payments and shall be paid by Daré to the proper tax
authorities.  Official receipts of payment of any withholding tax shall be
secured and sent to SST as evidence of such payment.

8.6.3Daré and SST will cooperate with respect to all documentation required by
any taxing authority or reasonably requested by Daré to secure a reduction in
the rate of applicable withholding taxes.

8.6.4SST shall have the right, at its own expense, to nominate an independent
certified public accountant acceptable to and approved by Daré, said approval
not to be unreasonably withheld, who shall have access to Daré’s records upon at
least thirty (30) days’ notice and during reasonable business hours and at
Daré’s premises and under obligations of strict confidence for the purpose of
verifying the amounts payable by Daré under this Agreement for any period within
the preceding twenty-four (24) month period, but this right may not be exercised
more than once in any twelve (12) months except for re-audits performed by SST
following a certified deficiency of any payment to SST during an audited period
by two percent (2%) or more.  No calendar year will be subject to audit under
this Section 8.6.4 more than once. The accountant shall disclose to SST only
information relating to the accuracy of the amounts payable by Daré under this
Agreement.  Daré will receive a complete, unredacted copy of all reports and
findings from any audit under this Section 8.6.4 concurrently with receipt by
SST. If any audit or examination shall certify a deficiency of any payment due
hereunder, and the results of such audit or examination are not subject to a
good faith dispute, Daré shall make payment to SST of such deficiency plus
interest at the prevailing prime rate reported in United States dollars in the
money rate section of Wall Street Journal, New York edition on the date of
communication to Daré of such deficiency plus two percent (2%) for the period of
such deficiency.  Payment shall be made within thirty (30) days following
notification of Daré by SST of such deficiency.  In addition, in the event that
such an audit or examination shall certify a deficiency of any royalty payment
due in an amount equaling or exceeding five percent (5%) of Daré’s accounting of
the undisputed amounts due during the audited period, and the results of such
audit or examination are not subject to a good faith dispute, Daré shall also
reimburse SST for the reasonable costs charged by the accountant for such
audit.  Any certified overpayment shall be creditable against future payments
owed by Daré.

 

38

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

No Other Compensation

.  Neither Party will be obligated to pay any additional fees, milestone
payments, royalties or other payments of any kind to the other hereunder.

9.CONFIDENTIAL INFORMATION.

Definition

.  “Confidential Information” means confidential or proprietary information,
data or know-how, whether provided in written, oral, visual or other form,
provided by one Party (the “Disclosing Party”) to the other Party (the
“Receiving Party”) in connection with this Agreement, including the terms of
this Agreement and information relating to the Disclosing Party’s existing or
proposed research, development efforts, Patent applications, business or
products, including Licensed Know-How.  Confidential Information shall not
include any such information that: (a) is already rightfully known to the
Receiving Party or its Affiliates (other than under an obligation of
confidentiality at least as stringent as required in this Agreement) at the time
of disclosure (as evidenced by written records of the Receiving Party); (b) is
or becomes generally available to the public other than through any wrongful act
or omission of the Receiving Party or its Affiliates, including breach of this
Agreement by the Receiving Party or its Affiliates; (c) is disclosed to the
Receiving Party or its Affiliates without an obligation of confidentiality by a
Third Party who had no separate nondisclosure obligation to the Disclosing Party
in respect of such information; or (d) is independently discovered or developed
by or on behalf of the Receiving Party or its Affiliates without the use of or
reference to the Confidential Information of the Disclosing Party (as evidenced
by written records of the Receiving Party).  The terms of this Agreement shall
be deemed Confidential Information of each Party.  The Parties agree that with
respect to the Licensed IP, SST shall be deemed the Disclosing Party.

Confidentiality

.  The Receiving Party shall keep in confidence all Confidential Information of
the Disclosing Party with the same degree of care it employs to maintain the
confidentiality of its own Confidential Information, but no less than a
reasonable degree of care.  The Receiving Party shall not use such Confidential
Information for any purpose other than in performance of this Agreement or
disclose the same to any other Person other than to such of its Affiliates and
its and their employees, agents and subcontractors who have a need to know such
Confidential Information to implement the terms of this Agreement.  A Receiving
Party shall advise any such Affiliate, employee, agent, and subcontractor who
receives Confidential Information of such obligations, and the Receiving Party
shall ensure (through enforcement of written agreements or otherwise) that all
such Affiliates, employees, agents,  and subcontractors comply with such
obligations as if they had been a Party hereto.  The Receiving Party will be
liable for breach of confidentiality by any of its Affiliates and its and their
employees, agents, and/or subcontractors.

Permitted Disclosure and Use

.  The Receiving Party shall have the right to disclose Confidential Information
if, (a) in the reasonable opinion of the Receiving Party’s legal counsel, such
disclosure is required by any applicable Laws (including the rules of any stock
exchange), provided that the Receiving Party gives adequate prior notice of such
disclosure to the Disclosing Party and the Receiving Party seeks confidential
treatment of such Confidential Information to the maximum extent permitted by
the relevant Governmental Authority; or (b) a court, tribunal, administrative
agency or other Governmental Authority orders such disclosure,

 

39

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

provided that the Receiving Party gives adequate prior notice of such disclosure
to the Disclosing Party to permit the Disclosing Party to intervene and to
request protective orders or other confidential treatment.  The Receiving Party
will cooperate reasonably with any such efforts by the Disclosing
Party.  Without limiting Section 9.2, each Party may disclose Confidential
Information of the other Party to Third Parties under appropriate terms and
conditions, including confidentiality provisions substantially equivalent to
these in this Agreement only (a) for fundraising, sublicensing, consulting,
manufacturing, development, Commercialization, external testing and marketing
studies with respect to the Licensed Products covered by this Agreement or (b)
to the extent such disclosure is reasonably necessary in filing or prosecuting
patent, copyright and trademark applications, prosecuting or defending
litigation, complying with applicable governmental regulations, conducting
preclinical or Clinical Studies, and developing and marketing Licensed Products
pursuant to this Agreement.  The disclosing Party shall be responsible for any
breaches of confidentiality by such Third Parties to whom it has disclosed the
other Party’s Confidential Information.  Furthermore, notwithstanding any other
provision of this Agreement, each Party may disclose the other Party’s
Confidential Information as necessary in connection with any proposed financing,
merger or similar transaction, subject to confidentiality, or as necessary to
obtain legal or financial advice from its attorneys, insurers, accountants and
legal or financial advisors.  The Parties shall also be permitted to make
disclosures consistent with, and pursuant to, Sections 15.1 (Publications) and
15.2 (Public Announcements).

Return

.  Upon termination of this Agreement, the Receiving Party shall return or
destroy all documents or other media containing Confidential Information of the
Disclosing Party with the exception of one (1) copy for the sole purpose of
monitoring and documenting the confidentiality obligations hereunder.

Remedies

.  Money damages may not be an adequate remedy if this Article 9 is breached
and, therefore, either Party may, in addition to any other legal or equitable
remedies, seek an injunction or other equitable relief in any court of competent
jurisdiction against such breach or threatened breach without the necessity of
posting any bond or surety.

Survival

.  This Article 9 shall survive the expiration or termination of this Agreement
for a period of ten (10) years.

10.REPRESENTATIONS AND WARRANTIES.

Mutual Representations and Warranties

.  SST and Daré each represents and warrants to the other as of the Signature
Date:

10.1.1Such Party: (a) is a company duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization; and (b) has the
requisite corporate power and authority and the legal right to conduct its
business as now conducted and hereafter contemplated to be conducted;

10.1.2The execution, delivery and performance of this Agreement by such Party:
(a) are within the corporate power of such Party; (b) have been duly authorized
by all necessary or proper corporate action; (c) do not conflict with any
provision of the organizational

 

40

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

documents of such Party; (d) will not, to the Party’s knowledge, violate any
Laws or any order or decree of any court or Governmental Authority; and (e) will
not violate or conflict with any terms of any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Party is a party, or
by which such Party is bound;

10.1.3This Agreement has been duly executed and delivered by such Party and
constitutes a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms;

10.1.4No governmental authorization, consent, approval (except Marketing
Authorization Approvals), license, registration, filing or exemption therefrom
with any court or other Governmental Authority is or will be necessary for, or
in connection with, the performance of the transaction contemplated by this
Agreement or any other agreement or instrument executed in connection therewith;
and

10.1.5Neither such Party nor, to either Party’s knowledge, any of its employees,
has been debarred by the FDA (or similar action by any other Regulatory
Authority), or subject to an FDA debarment investigation or proceeding (or
similar investigation or proceeding by any other Regulatory Authority) for any
reason.

Daré Representations, Warranties and Covenants

.  Daré represents, warrants and covenants to SST as of the Signature Date:

10.2.1Daré has utilized its own scientific, marketing and distribution expertise
and experience to analyze and evaluate both the scientific and commercial value
of this collaboration, and Daré has entered into this Agreement based on its own
independent due diligence investigation and evaluation;

10.2.2Daré is not a party to or otherwise bound by any oral or written contract
or agreement that will result in any Third Party obtaining any interest in, or
that would give to any Third Party any right to assert any claim in or with
respect to, any of Daré’s rights granted under this Agreement; and

10.2.3Daré is not currently a party to, and during the Term will not enter into,
any agreements, oral or written, that conflict with its obligations under this
Agreement.

SST Representations, Warranties and Covenants

.  SST represents and warrants to Daré as of the Signature Date:

10.3.1SST has utilized its own scientific, marketing and distribution expertise
and experience to analyze and evaluate both the scientific and commercial value
of this collaboration, and SST has entered into this Agreement based on its own
independent assessment and evaluation;

10.3.2Neither SST nor any of its Affiliates is a party to or otherwise bound by
any oral or written contract or agreement that will result in any Person
obtaining any

 

41

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

interest in, or that would give to any Person any right to assert any claim in
or with respect to, any of SST’s rights that are subject to the exclusive
license grant granted under this Agreement;

10.3.3SST is not currently a party to, and during the Term will not enter into,
any agreements, oral or written, that conflict with its obligations under this
Agreement;

10.3.4All of the Licensed Patents listed on Exhibit 1 are pending or issued and
have not been abandoned as of the Signature Date, and SST or its Affiliates have
timely paid all filing and renewal fees payable with respect to such Licensed
Patents;

10.3.5SST is the sole and exclusive owner of, or has obtained exclusive licenses
to, the Licensed Patents and Licensed Know-How;

10.3.6No Licensed IP is subject to any funding agreement with any Government
Authority;

10.3.7SST has not previously assigned, transferred, conveyed or otherwise
encumbered its rights, title and interests in the SST Product or Licensed IP in
a manner that would prevent or restrict SST and/or Daré from Developing and/or
Commercializing Licensed Products as set forth herein, or prevent or restrict
Daré from exploiting its rights granted under Section 2.1;

10.3.8There is no intellectual property right, and in particular no Patent,
Controlled by SST or SST Parent or any Affiliate of either, other than the
Licensed Patents, that would prevent or restrict SST and/or Daré from Developing
and/or Commercializing Licensed Products as set forth herein, or that would
prevent or restrict Daré from exploiting its rights granted under Section 2.1;

10.3.9The Licensed Patents are existing and, to the best of SST’s and its
Affiliates’ knowledge, are not invalid or unenforceable, in whole or in
part.  SST and its Affiliates are not aware of any claim made against any of
them asserting the invalidity, misuse, unenforceability or non-infringement of
any of the Licensed Patents;

10.3.10To SST’s and its Affiliates’ knowledge, there are no claims, judgments or
settlements against or pending with respect to the Licensed Patents or any
component of Licensed Know-How; and neither SST nor SST Parent nor any Affiliate
of either has received written notice that any such claims, judgments or
settlements are threatened, and, to SST’s knowledge and the to the knowledge of
SST Parent, there are no such claims, judgments or settlements are threatened;

10.3.11No patent application or registration within the Licensed Patents is
subject of any pending interference, opposition, cancellation or patent protest;

10.3.12To SST’s and its Affiliates’ knowledge, the practice of the Licensed IP
does not infringe or misappropriate any Third Party intellectual property right;

 

42

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

10.3.13To SST’s and its Affiliates’ knowledge, no Third Party is infringing the
Licensed Patents and no Third Party has misappropriated any Licensed Know-How;
and

10.3.14To SST’s and its Affiliates’ knowledge, all information disclosed at any
time prior to the Effective Date by SST relating to the SST Product and Licensed
IP is, in all material respects, true, accurate, complete and not misleading.

SST Representations, Warranties and Covenants

.  SST represents and warrants and covenants to Daré on an ongoing basis:

10.4.1SST shall fulfill all of its obligations, including its payment
obligations, under the License Agreement; and

10.4.2SST shall not amend, waive, take any action or omit to taking any action
that would alter or otherwise modify any of SST’s rights under, or violate or
breach, the terms of the License Agreement in a manner that would reasonably be
expected to adversely affect Daré’s rights under this Agreement and shall not
terminate the License Agreement without Daré’s prior written consent.  SST shall
promptly notify Daré of any default under, termination or amendment of the
License Agreement.

SST Parent Representations, Warranties and Covenants

.  SST Parent represents and warrants and covenants to Daré on an ongoing basis
that (a) for so long as this Agreement remains in effect, SST and SST Parent
will not assign, transfer, terminate, modify or amend the License Agreement in
any manner that conflicts with the license granted to Daré under Section 2.1 or
otherwise adversely affects Daré’s rights under this Agreement, (b) SST Parent
and its Affiliates shall be jointly and severally liable for the financial
liabilities of SST under this Agreement if and to the extent SST defaults on any
such liabilities, and SST Parent and its Affiliates shall be jointly and
severally liable for SST’s indemnification obligations hereunder, and (c) in the
event the License Agreement is terminated for any reason during the Term, SST
Parent shall, if requested by Daré in writing, enter into a license agreement
directly with Daré on substantially the same terms and conditions as those set
forth in this Agreement.  The scope and territory of the license grant under
such license agreement shall be the same as that granted by SST to Daré as of
the effective date of termination of the License Agreement and SST Parent shall
not have any obligations under such license agreement that are greater than or
inconsistent with the obligations of SST under the License Agreement.  SST and
SST Parent shall each notify Daré promptly upon the delivery or receipt
(whichever occurs first) of any notice of termination of the License Agreement,
and shall notify Daré promptly upon amending the License Agreement, which notice
shall include a copy of the amendment.   

Disclaimer of Warranty

.  Except for the express warranties made under Sections 10.1, 10.2, 10.3 and
10.4, nothing in this Agreement shall be construed as a representation or
warranty by either Party: (a) that any Licensed Product made, used, sold or
otherwise disposed of under this Agreement is or will be free from infringement
of patents, copyrights, trademarks or other intellectual property rights of any
Third Party; (b) regarding the effectiveness, value, safety, non-toxicity or
patentability of any technology, Licensed Products or any results provided by
either

 

43

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Party pursuant to this Agreement; or (c) that any Licensed Product will obtain
Marketing Authorization Approval in any country.  EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH HEREIN, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, AND EACH
PARTY HEREBY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT.  EACH PARTY HEREBY DISCLAIMS ANY
REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE AND
COMMERCIALIZATION OF THE LICENSED PRODUCTS PURSUANT TO THIS AGREEMENT WILL BE
SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO THE LICENSED
PRODUCTS WILL BE ACHIEVED.

11.INDEMNIFICATION.

Indemnification by Daré

.  Subject to Section 11.3, Daré shall defend SST and its Affiliates and each of
their officers, directors, employees, consultants, successors and assigns from
and against all Claims of Third Parties, and shall pay all associated Losses, to
the extent arising out of (a) Daré’s negligence or willful misconduct in
performing any of its obligations under this Agreement, (b) breach by Daré of
any of its representations or warranties under this Agreement, or (c) the
Development, Commercialization, use, handling, storage, marketing, sale,
distribution or other disposition of Licensed Products by Daré, its Affiliates,
agents or subcontractors, except to the extent as set forth in Section 11.2.

Indemnification by SST

.  Subject to Section 11.3, SST shall defend Daré and its Affiliates and each of
their officers, directors, employees, consultants, successors and assigns from
and against all Claims of Third Parties, and shall pay all associated Losses, to
the extent arising out of (a) SST’s negligence or willful misconduct in
performing any of its obligations under this Agreement or (b) breach by SST of
any of its representations or warranties under this Agreement, or (c) the
Development, manufacture, use, handling, storage, distribution or other
disposition of Licensed Products by SST, its Affiliates, agents, or
subcontractors, except to the extent as set forth in Section 11.1

Procedure for Indemnification

.

11.3.1Notice.  Each Party (the “Indemnified Party”) will notify promptly the
other Party (the “Indemnifying Party”) in writing if it becomes aware of a Claim
(actual or potential) by any Third Party or any proceeding (including any
investigation by a Governmental Authority) for which indemnification may be
sought and will give such related information as the Indemnifying Party shall
reasonably request.

11.3.2Defense of Claim.  The Indemnifying Party shall have sole control over the
defense and/or settlement of any such Claims and shall be responsible for
satisfying and discharging any award made to or settlement reached with the
Third Party pursuant to the terms of this Agreement.  The Indemnifying Party
shall retain counsel to represent the Indemnified Party and shall pay the
reasonable fees and expenses of such counsel related to such proceeding.  In any
such proceeding, the Indemnified Party, at its sole expense, shall have the
right to retain its own

 

44

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

counsel at its own expense.  The Indemnifying Party shall not, without the
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, refused, conditioned or delayed), effect any settlement
of any such Third Party Claim, unless such settlement includes an unconditional
release of the Indemnified Party from all liability on such Claims.  The
Indemnified Party may not consent to any settlement or judgment of any Claim
without the Indemnifying Party’s prior written consent.

Insurance

.  Each Party shall maintain (a) product liability insurance covering the
obligations of that Party under this Agreement during the Term and for five (5)
years thereafter, which insurance shall afford limits of not less than [***]
Dollars (US$[***]) for each occurrence and in the aggregate for personal injury
liability and property damage liability and (b) clinical trials insurance
covering the obligations of that Party with respect to the conduct of Clinical
Studies under this Agreement through the term of the Agreement and for five (5)
years thereafter, which insurance shall afford limits of not less than [***]
Dollars (US$[***]) for each occurrence and in the aggregate. All such insurance
shall include worldwide coverage including coverage for United States
jurisdiction claims and occurrences.  If requested, each Party will provide the
other with a certificate of insurance evidencing the above and showing the name
of the issuing company, the policy number, the effective date, the expiration
date and the limits of liability.  The insurance certificate shall further
provide for a minimum of thirty (30) days’ written notice to the insured of a
cancellation of, or material change in, the insurance.  All insurance companies
must be rated “A” or better with a financial rating of VII or better in the most
recent A.M. Best rating and must be authorized to do business in the United
States of America and all other jurisdictions where business is being transacted
covering all operations under this Agreement.

12.INTELLECTUAL PROPERTY.

Ownership of Inventions

.  Daré shall own all rights, title and interests in and to any Daré
Inventions.  SST shall solely and exclusively own all rights, title and
interests in and to any SST Inventions.  Each Party shall own a fifty percent
(50%) undivided interest in all Joint Inventions.  Except as expressly provided
in this Agreement and subject to any restrictions therein, each joint owner may
make, sell, use, license, assign, pledge or keep Joint Inventions, and otherwise
undertake all activities a sole owner might undertake with respect to such Joint
Inventions, without the consent of and without accounting to the other joint
owner, provided that any assignment, license or other disposition or use (a)
shall at all times be and remain subject to the grants of rights and
accompanying conditions and obligations with respect thereto under this
Agreement, and (b) allow the Parties to exercise their rights and perform their
obligations under this Agreement, in particular to Develop and Commercialize
Licensed Products in at least the same scope as prior to such assignment,
license or other such disposition.

Ownership of Improvements

.  Subject to the license granted to Daré under Section 2.1, SST shall solely
and exclusively own all rights, title and interests in and to any and all
Improvements.  To the extent Daré, any of its Affiliates or any Sublicensee
acquires any ownership interests in any Improvements, Daré hereby assigns and
agrees to assign such ownership interests to SST.

 

45

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Inventorship

.  Inventorship for inventions (including inventions comprising Improvements)
shall be determined in accordance with the patent laws of the United States
(Title 35, United States Code).  The Parties shall each maintain detailed
laboratory notebooks, in accordance with customary practices in the industry,
sufficient to evidence inventorship for purposes of patent filings.

Prosecution and Maintenance of Patents

.

12.4.1SST shall have the sole right (but not the obligation) to prepare, file,
prosecute and maintain the Licensed Patents.  SST shall have the authority to
select patent counsel, to determine the form and content of such filing,
prosecution and maintenance documents and to make all decisions regarding
whether to file, prosecute and maintain such Licensed Patents, and in which
countries to do so.  SST shall provide Daré with copies of all official
correspondence (including applications, office actions and responses) relating
to filing, prosecution and/or maintenance of Licensed Patents in the
Territory.  SST shall consult with Daré in good faith regarding the preparation,
filing, prosecution, and maintenance of the Licensed Patents, including the
conduct of interferences, the defense of oppositions and other similar
proceedings with respect to Patents.  Without limiting the foregoing, SST will
timely provide Daré with a copy of any proposed patent application within the
Licensed Patents and any proposed response or submission to any patent office in
relation to any such patent application at least thirty (30) days prior to the
filing or response deadline and will consider in good faith all comments made by
Daré with respect to such draft response or submission.  To that end, SST will
keep Daré reasonably informed of the status of the Licensed Patents, including,
without limitation: (A) by providing Daré with copies of all material
communications received from or filed in patent office(s), or received from or
sent to foreign attorneys, with respect to such filing, (B) by providing a
status report at least annually and (C) by providing Daré a reasonable time, but
in any event not less than thirty (30) days, prior to taking or failing to take
any action that would materially affect the pendency of any such filing, with
prior written notice of such proposed action or inaction so that Daré has a
reasonable opportunity to review and comment.  In furtherance of the foregoing
requirements, SST shall itself, or shall instruct and use reasonable efforts to
ensure that its outside patent counsel, promptly forward to Daré a copy of all
correspondence received from or sent to any patent office relating to the
Licensed Patents, and the Parties shall enter into a reasonable commonality of
interest agreement if deemed advisable by their respective patent counsel.  The
Parties will confer regarding the desirability of seeking in any country any
patent term adjustment, patent term extension, supplemental patent protection or
related extension of rights.  If SST disagrees with any of Daré’s comments, it
shall consult with Daré in good faith prior to taking any material action
contrary thereto.

12.4.2Daré shall be responsible for [***] percent ([***]%) of all costs incurred
by SST after the Effective Date in connection with the filing, prosecution or
maintenance of the Licensed Patents in accordance with Section 12.4.1, including
(a) filing fees, (b) reasonable attorneys’ fees and other expenses associated
with application preparation, prosecution, and maintenance, (c) all reasonable
costs incurred in reexamination, oppositions and interference proceedings in the
United States Patent and Trademark Office and/or the United States Courts, (d)
maintenance fees and annuities, including any service fees paid to an annuity
payment service

 

46

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

provider and (e) reasonable attorneys’ fees and filing fees associated with
protest or appeal proceedings (collectively, “Patent Costs”), provided that if
the Parties are unable to come to an agreement following good faith and
reasonable discussions regarding whether to file, whether or how to prosecute
and/or whether to maintain or abandon a particular Patent, then SST shall have
final decision-making authority with respect thereto, but Daré will not be
responsible for any subsequent costs incurred in direct connection with the
filing, prosecution or maintenance of such Patent.  Daré shall pay SST Daré’s
share of Patent Costs within forty-five (45) days after receipt of an undisputed
invoice from SST for such amounts that are supported with reasonable
documentation for the amounts charged in such invoice.  If SST grants or has
granted a license under any one or more Licensed Patents to any Third Party
before or during the Term, and is entitled to additional reimbursement of Patent
Costs from such Third Party, then the Patent Costs incurred in connection with
such Licensed Patents following the effective date of such license shall be
prorated equally among all such licensees (including Daré).

12.4.3SST shall not abandon prosecution or maintenance of any Licensed Patents
without notifying Daré in a timely manner of SST’s intention and reason therefor
and providing Daré with reasonable opportunity to comment upon such abandonment
and to assume responsibility for prosecution or maintenance of such Licensed
Patents as set forth below.  In the event that SST abandons prosecution or
maintenance of Licensed Patents in the Territory at any time during the Term,
SST shall provide Daré written notice of such determination at least forty-five
(45) days before any deadline for taking action to avoid abandonment or other
loss of rights (and shall clearly specify in such notice any pending
deadlines).  Daré may assume prosecution and maintenance responsibility therefor
in the name of SST, and the costs associated with such prosecution shall be paid
by Daré at its sole discretion.  No such action by Daré will change the
ownership or license provisions with respect to the applicable Licensed Patent
unless agreed by the Parties in writing.  SST will execute all documents that
Daré may reasonably request for such purposes.

12.4.4Joint Patents.  SST and Daré shall select the Party that shall be
responsible for filing, prosecuting and maintaining Joint Patents.  The Parties
shall pay [***] percent ([***]%) of all costs associated with the preparation,
prosecution and maintenance of Joint Patents unless the Parties otherwise agree
in writing.  The determination of the countries in which to file Joint Patents
shall be made jointly by the Parties.  The Party responsible for filing a Joint
Patent shall have the right to direct and control all material actions relating
to the prosecution or maintenance of Joint Patents, subject to the other Party’s
ability to comment on such filings and the filing Party’s reasonable
consideration of such comments.  The Party responsible for filing a Joint Patent
shall provide prior written notice to the other Party of the countries in which
it intends to file, including conflict proceedings, reexaminations, reissuance,
oppositions and revocation proceedings, provided, however, that such other Party
shall have the right to file or continue prosecution in countries in which the
filing Party determines it wishes to abandon or not file such Joint Patent.

12.4.5Patent Term Extensions.  The Parties shall cooperate, if necessary and
appropriate, with each other in gaining Patent term extension (including those
extensions available under the Supplementary Certificate of Protection of Member
States of the EU and other

 

47

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

similar measures in any other country) wherever applicable to Licensed Patents
in the Territory that Cover Licensed Product in the Field of Use.  The Parties
shall, if necessary and appropriate, use reasonable efforts to agree upon a
joint strategy relating to Patent term extensions, but, in the absence of mutual
agreement with respect to any extension issue in the Territory, the Patent
and/or the claims of the Patent shall be selected on the basis of the scope,
enforceability and remaining term of the Patent in the relevant country or
region.  All filings for such extensions shall be made by the Party responsible
for filing, prosecuting and maintaining such Licensed Patents.

Patent Infringement

.

12.5.1Notice of Infringement.  Each Party shall promptly notify the other in
writing (a) of any actual or suspected infringement of any Licensed Patents or
Joint Patents in the Territory (including unauthorized importation into the
Territory for sale in the Territory), of which it becomes aware or (b) upon
receiving notification that a Licensed Patent or  Joint Patent is subject to a
declaratory judgment action alleging non-infringement, invalidity or
unenforceability in the Territory, which notification shall specify in
reasonable detail the nature of such actual or suspected infringement or
judicial action.

12.5.2Right to Enforce.

(a)Daré shall have the initial right, using counsel of its choice, to enforce
the applicable Licensed Patent(s) against actual or potential infringers in the
Field of Use where a Third Party is actually or potentially exploiting a
topically applied pharmaceutical product that contains at least one of the same
active pharmaceutical ingredients as a Licensed Product (a “Competitive
Infringement”), and to defend any declaratory action and any reexamination,
oppositions and interference proceedings brought by any such Third Party in the
United States Patent and Trademark Office and/or the United States Courts, or
protest or appeal proceedings with respect thereto, in the Territory, at its
expense, and SST shall give all reasonable assistance (excluding financial
assistance) to Daré in such action, at Daré’s expense.  Notwithstanding the
foregoing, with respect to any product that is a Combination Product, the actual
or potential exploitation of a topically applied pharmaceutical product that
contains any active pharmaceutical ingredient of such Combination Product other
than sildenafil or a salt thereof (but does contain sildenafil or a salt
thereof) shall not be deemed a Competitive Infringement hereunder.  Daré shall
provide SST with an opportunity to make suggestions and comments regarding such
enforcement or defense, and Daré shall consider all such suggestions and
comments in good faith.  Daré shall keep SST reasonably informed of the status
and progress of the litigation and/or settlement.  Prior to initiating any
action to enforce or defend any Licensed Patent(s) under this Section 12.5.2(a),
Daré and SST shall confer to discuss a reasonable course of action which fairly
balances the interests of both Parties to minimize risks of validity challenges
to the applicable Licensed Patent(s), inside and outside the Field of Use, to
minimize risks of lost sales of Licensed Products due to infringement and to
minimize any potential adverse consequences to SST and SST Parent’s other
licensees of the Licensed Patent(s), but Daré will have the final decision on
the course of action. Without limiting the foregoing, if Daré is authorized
hereunder to initiate an action against a Third Party under this Section
12.5.2(a), but Daré is not recognized by the applicable court or other relevant
body as having the requisite standing to pursue such action, then

 

48

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

at Daré’s request, SST shall join, and if necessary, shall cause SST Parent to
join, in as party-plaintiff or commence such action in its own name and, in
either event, cooperate with Daré, at Daré’s expense; provided, however, that
Daré shall indemnify, defend and hold SST and SST Parent harmless from and
against any and all Losses that are incurred in connection with the defense of
any counterclaims filed against SST and/or SST Parent, which Losses may include
awards of defendants’ court costs and/or attorneys’ fees against SST and/or SST
Parent, judicial sanctions imposed on SST and/or SST Parent in connection with
Daré’s litigation of such action, and other Losses for which SST and/or SST
Parent would not be liable but for their joinder in or commencement of any such
action..

(b)Neither Party is obligated to the other to incur any costs for policing any
Joint Patent or for enforcing or defending any Joint Patent against any Third
Party.  Notwithstanding the foregoing, a Party will notify the other Party in
writing prior to commencing any enforcement actions of Joint Patents against any
Third Party.  Any enforcement or defense of any Joint Patent that is mutually
undertaken by both Parties requires separate agreement between the Parties.  If
one of the Parties provides the other Party written notice of its decision not
to participate in an enforcement action of any Joint Patents and the other
proceeds, the proceeding Party has no obligation to account to the
non-participating Party for any amounts collected.

12.5.3Distribution of Remedies.  Any damages, royalties, settlement fees or
other consideration for infringement resulting from such suit shall be
distributed as follows: (a) first, each Party shall be reimbursed for its
reasonable out-of-pocket costs paid in connection with the proceeding; and (b)
thereafter, [***] percent ([***]%) shall be retained by Daré and [***] percent
([***]%) shall be distributed to SST; provided further, however, that, if the
nature of the infringement by a Third Party of the Licensed Patent(s) extends to
any Other Products, and the amounts recovered by the Party prosecuting the
infringement includes damages, royalties, fees or other consideration solely and
specifically associated with such Other Products, then Daré shall also be
entitled to receive (or, if it is the prosecuting Party, to retain) the portion
of any such recovery which is solely and specifically associated with the
infringement of the Other Product.

12.5.4Settlement.  In no case may Daré enter into any settlement or consent
judgment or other voluntary final disposition with respect to any infringement
action referenced in this Section that: (a) extends, or purports to exercise,
Daré’s rights under the Licensed IP beyond the rights granted pursuant to this
Agreement; (b) makes any admission regarding wrongdoing by SST or the
invalidity, unenforceability or absence of infringement of any Licensed Patents;
(c) subjects SST to an injunction or other equitable relief; or (d) obligates
SST to make a monetary payment that will not be reimbursed by Daré; in all cases
without the prior written consent of SST, which consent will not be unreasonably
withheld or delayed.  Similarly, in no case may SST enter into any settlement or
consent judgment or other voluntary final disposition with respect to any
infringement action referenced in this Section that: (i) limits Daré’s rights
under the Licensed IP or under this Agreement other than as expressly stated
herein; (ii) subjects Daré to an injunction or other equitable relief; or (iii)
obligates Daré to make a monetary payment that will not be reimbursed by SST; in
all cases without the prior written consent of Daré, which consent shall not be
unreasonably withheld or delayed.

 

49

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Infringement Claim by Third Party

.  Each Party shall promptly report in writing to the other Party during the
Term any Claim by any Third Party that the Development or Commercialization of
any Licensed Product in the Field of Use in the Territory infringes the
intellectual property rights of any Third Party and shall provide the other
Party with all available evidence supporting said infringement or suspected
infringement.  Daré shall have the initial right, but not the obligation, to
defend any Claim initiated by any Third Party alleging solely that a Licensed
Product Developed or Commercialized hereunder has infringed, or is suspected of
infringing, any Third Party intellectual property rights.  If Daré elects to
exercise such right, SST shall cooperate with Daré at Daré’s reasonable request
and expense, and SST shall have the right to be represented by counsel selected
and paid for by SST.  Daré shall give SST advance notice of its intent to defend
any said suit, shall provide SST with an opportunity to make suggestions and
comments regarding such defense and shall use good faith, reasonable efforts to
incorporate such suggestions and comments; provided, however, that SST shall
provide any such comments sufficiently in advance of any filing dates to allow
for consideration by Daré.  Daré shall keep SST reasonably informed of the
status and progress of the litigation.  Daré shall have the sole and exclusive
right to select counsel for any such suit and action and shall pay all expenses
of the suit, including attorneys’ fees and court costs.  In no case may Daré
enter into any settlement or consent judgment or other voluntary final
disposition with respect to any Claim referenced in this Section that: (a)
extends, or purports to exercise, Daré’s rights under the Licensed IP beyond the
rights granted pursuant to this Agreement; (b) makes any admission regarding
wrongdoing by SST or the invalidity, unenforceability or absence of infringement
of any Licensed Patents; (c) subjects SST to an injunction or other equitable
relief; or (d) obligates SST to make a monetary payment that will not be
reimbursed by Daré; in all cases without the prior written consent of SST, which
consent will not be unreasonably withheld or delayed.  If Daré does not defend a
claim, suit or proceeding as set forth above within ninety (90) days of the date
SST was reasonably aware or notified of the Third Party claim alleging
infringement (or within such shorter period as may be necessary for submitting
or filing a response), then SST may, in its sole discretion, elect to defend
such claim, suit or proceeding, using counsel of its own choice and at its own
expense, and the provisions of this Section shall apply as if the term “Daré”
were changed to “SST” and the term “SST” were changed to “Daré”, except that in
no case may SST enter into any settlement or consent judgment or other voluntary
final disposition with respect to any Claim referenced in this Section that: (i)
limits Daré’s rights under the Licensed IP or under this Agreement other than as
expressly stated herein; (ii) subjects Daré to an injunction or other equitable
relief; or (iii) obligates Daré to make a monetary payment that will not be
reimbursed by SST, in all cases without the prior written consent of Daré, which
consent shall not be unreasonably withheld or delayed.

13.TERM AND TERMINATION.

Term

.  This Agreement shall not be effective, and shall not come into force or
effect, prior to the Effective Date except solely with respect to Articles
1,  (Definitions), 9 (Confidential Information), and 14 (Miscellaneous),
Sections 10.1 (Mutual Representations and Warranties), 10.2 (Daré
Representations, Warranties and Covenants) and 10.3 (SST Representations,
Warranties and Covenants) and this sentence of Section 13.1, which shall come
into force and effect as of the Signature Date.  Such provisions shall remain in
effect from and after the Signature Date during the Term, unless the Effective
Date does not occur by March 31,

 

50

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

2018, in which case there is no Effective Date and the Agreement shall
automatically terminate on March 31, 2018 unless otherwise agreed to by the
Parties. Subject to the foregoing, this Agreement shall commence on the
Effective Date and shall remain in effect on a Licensed Product-by-Licensed
Product and country-by-country basis until the expiration of the Royalty Term in
the applicable country of the Territory, or until any earlier termination of
this Agreement as provided in this Article 13 (the “Term”).  Upon expiration
(but not termination) of this Agreement in a particular country of the
Territory, Daré shall have a fully paid-up license under the Licensed IP to
Develop and Commercialize the applicable Licensed Products in the applicable
country on a non-exclusive basis.

Termination of this Agreement by Daré for Convenience

.  Daré may terminate this Agreement on a Licensed Product-by-Licensed Product
and country-by-country basis for any reason.  If such termination occurs prior
to receipt of Marketing Authorization Approval in the United States, then Daré
shall provide notice of termination upon ninety (90) days’ notice to SST, and
thereafter Daré shall provide notice of termination upon one hundred eighty
(180) days’ prior written notice to SST.

Termination for Cause

.  

13.3.1The material breach by a Party of any of its obligations contained in this
Agreement shall entitle the other Party to give notice to have the breach
cured.  If such breach is not cured within (a) [***] ([***]) days for all
defaults other than payment or (b) [***] ([***]) days for defaults on payment
after the receipt of such notice, the notifying Party shall be entitled, without
prejudice to any of its other rights conferred on it by this Agreement, and in
addition to any other remedies that may be available to it, to terminate this
Agreement upon notice.  In addition, SST shall have the right to terminate this
Agreement in its entirety, upon [***] ([***]) days’ prior written notice to
Daré, if at any time Daré or any of its Affiliates or Sublicensees initiates or
voluntarily joins as a party to any legal action that challenges in any way the
validity, enforceability or scope of the Licensed Patents in any court or before
any Governmental Authority with authority to determine the validity,
enforceability or scope of such Licensed Patents, or causes or requests, without
the prior written approval of SST, a review by any such court or Governmental
Authority of the same.

13.3.2If, after any suspension by SST of its Development activities pursuant to
Section 4.5.1, Daré does not exercise its right to assume responsibility for the
suspended Development activities within [***] ([***]) days after receiving
written notice from SST of their suspension, or if Daré fails to use
Commercially Reasonable Efforts in performing Development activities in
substantial accordance with the Development Plan and does not cure such failure
within sixty (60) days of receipt of SST’s notice thereof, SST may terminate
this Agreement with respect to the applicable Licensed Product(s) in the
applicable country(ies) upon thirty (30) days’ notice to Daré.

Termination for Bankruptcy

.  Either Party hereto shall have the right to terminate this Agreement
forthwith by written notice to the other Party (a) if the other Party is
declared insolvent or bankrupt by a court of competent jurisdiction, (b) if a
voluntary or involuntary petition in bankruptcy is filed in any court of
competent jurisdiction against the other

 

51

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Party and such petition is not dismissed within ninety (90) days after filing or
(c) if the other Party shall make or execute an assignment of substantially all
of its assets for the benefit of creditors.

Effects of Termination

.

13.5.1On a Licensed Product-by-Licensed Product and country-by-country basis, in
the event of termination by Daré under Section 13.2, or by SST under Sections
13.3 or 13.4, or in the event a Licensed Product is terminated in a particular
country following suspension of Development and/or Commercialization activities
pursuant to Section 4.5.1 or 4.5.2, as applicable, (a) all corresponding rights
and licenses on a Licensed Product-by-Licensed Product and country-by-country
basis granted to Daré herein shall terminate and revert to SST on termination;
provided, however, if Daré terminates the Agreement only with respect a
particular country it retains the right to continue manufacturing Licensed
Products in such terminated country but only for sale of such Licensed Products
in the remaining countries of the Territory, if any; (b) in the event that Daré
has any on-going Clinical Studies with respect to the applicable Licensed
Product in the applicable country as of the effective date of termination, Daré
agrees, at SST’s request, to either promptly transition such Clinical Studies to
SST or continue to wind down, according to good clinical practice, such Clinical
Studies, at Daré’s expense; (c) Daré shall, at its own expense, promptly provide
SST with all data and results pertaining, on a Licensed Product-by-Licensed
Product and country-by-country basis, to Licensed Products; (d) Daré will, at
its own expense, promptly assign or transfer, or cause to be assigned and
transferred to SST (or if not so assignable, Daré shall take all reasonable
actions to make available to SST the benefits of), all Regulatory Filings,
Manufacturing Documentation and Marketing Authorization Approvals concerning
Licensed Products, in each case as Controlled by Daré or its Affiliates or
Sublicensees; (e) if requested by SST, Daré shall sell to SST all or any portion
of Daré’s and its Affiliates’ and/or Sublicensees’ inventory of Licensed
Product, at actual direct cost plus [***] percent ([***]%); and (f) effective
upon such termination, Daré hereby grants SST and its Affiliates a worldwide,
royalty-bearing, perpetual, freely sublicensable and non-exclusive license,
under the Daré Incorporated IP, solely to Develop and Commercialize the
terminated Licensed Products in the applicable country(ies); provided, however,
that notwithstanding the foregoing, any Daré Incorporated IP that is Controlled
by a Third Party that becomes an Affiliate of Daré after the Effective Date as a
result of Daré being acquired by such Third Party shall not be licensed to SST
under this sentence unless such Daré Incorporated IP is actually being used by
Daré or its Affiliates in the manufacture, use and/or sale of Licensed Products
at the time of such termination.  As the sole consideration for such license,
SST will pay Daré [***].

13.5.2In the event of termination with respect to a Licensed Product prior to
completion of the applicable Development, SST shall diligently wind down its
activities under the Development Plan with respect to such Licensed Product, and
shall reallocate its resources to other Development activities under this
Agreement or to other internal programs or Third Party funded work in an effort
to minimize amounts reimbursable by Daré under such terminated Development.

13.5.3Except as otherwise provided herein, upon termination of this Agreement,
all remaining records and materials in a Party’s possession or Control
containing the

 

52

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

other Party’s Confidential Information and to which the former Party does not
retain rights hereunder, shall promptly be returned or destroyed at the request
of the disclosing Party.  Notwithstanding the foregoing, one copy of such
records may be retained by legal counsel for the former Party solely for
archival purposes.

Survival of Obligations

.  The termination or expiration of this Agreement shall not relieve the Parties
of any obligations accruing prior to such termination (including accrued payment
obligations), and any such termination shall be without prejudice to the rights
of either Party against the other.  The provisions of Articles 1, 9 (for the ten
(10) year period specified in Section 9.6) and 14 and Sections 2.5, 2.6, 7.3.2,
7.3.4, 7.3.5., 7.4, 7.5, 10.6, 11.1, 11.2, 11.3, 11.4 (for the five (5) year
period specified therein), 12.1, 12.2, 12.3, 13.5 and this Section 13.6 shall
survive any termination or expiration of this Agreement.

Termination Not Sole Remedy

.  Termination is not the sole remedy under this Agreement and, whether or not
termination is effected, all other remedies will remain available except as
expressly agreed to otherwise herein.

Bankruptcy under U.S. Law

.  If this Agreement is rejected by or on behalf of a Party under the Bankruptcy
Code, all licenses and rights to licenses granted under or pursuant to this
Agreement by such Party to the other Party are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code.  For the avoidance of doubt, each of the Parties intend that the licenses
granted by it to the other Party under this Agreement are licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code.  Each of the Parties agrees that the other Party, as a licensee of such
licensor’s rights under this Agreement, shall retain and may fully exercise all
of such licensee’s rights and elections under the Bankruptcy Code, and that
upon rejection of this Agreement by the licensor in a case under the Bankruptcy
Code, if the licensee elects to retain its rights, as provided in Section
365(n)(1)(B) of the Bankruptcy Code, the licensor, as debtor in possession, or
any trustee appointed in a case filed by or against the licensor under the
Bankruptcy Code, shall provide to the licensee all intellectual property
licensed to the licensee under this Agreement (including any embodiments) and
held by the licensor or any trustee of the licensor, as provided in Section
365(n)(3)(A) of the Bankruptcy Code.

 

14.MISCELLANEOUS.

Publications

.  The Parties will notify one another of any planned abstracts, oral
presentations and manuscripts relating to the publication of clinical data and
other scientific data generated in the course of Development or
Commercialization of the relevant Licensed Product by the submitting Party.  The
Parties shall discuss whether a planned submission might contain information
which compromises the patentability or confidentiality of the Licensed IP or any
SST Inventions, Daré Incorporated IP, Daré Inventions or Joint Inventions.  In
the event that said patentability or confidentiality would be compromised, the
Party wishing to publish shall within thirty (30) days of objection by the other
Party, request in writing a review of the abstract,

 

53

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

oral presentation or manuscript for protection of patentable or proprietary
information.  If requested in writing by the other Party, the submitting Party
shall provide a draft of the planned submission and withhold the material for
publication or presentation for forty-five (45) days to allow for the filing of
patent applications or the taking of such measures as may be appropriate to
preserve proprietary rights in and the confidentiality of the information in the
material being submitted for publication or presentation (including withholding
such publication).  The review period may be extended for an additional sixty
(60) days if a Party can demonstrate a reasonable need for such extension,
including the preparation and filing of Patent applications.  By mutual
agreement of the Parties, this period may be further extended.  The Parties will
each comply with standard academic practice regarding authorship of scientific
publications and recognition of contribution of other parties in any such
publications or presentations.

Public Announcements

.  Except as may be expressly permitted under this Section 14.2 or mandated by
applicable Laws or the rules of any stock exchange, neither Party will make any
public announcement of any information regarding this Agreement without the
prior written consent of the other Party.  Once any statement is approved for
disclosure by the Parties, either Party may make a subsequent public disclosure
containing the same information disclosed in such prior public announcement
without further approval of the other Party.

Limitation of Damages

.  In no event shall either Party be liable hereunder to the other Party for any
punitive, indirect, special, incidental or consequential damages (including lost
revenue, lost profits, or lost savings) however caused and under any theory,
even if it has notice of the possibility of such damages. Without limiting the
generality of the foregoing, “consequential damages” are deemed to include
damages based on or measured by loss of projected or speculative unearned
royalties, milestone payments, or any other unearned, speculative, or otherwise
contingent payments provided for in this Agreement.  The foregoing limitation
shall not apply to damages caused by (a) a Party’s breach of Sections 2.7 or 9,
(b) a Party’s infringement or misappropriation of Intellectual Property Rights
of the other Party or its Affiliates, or (c) the intentional misconduct or gross
negligence of a Party, and does not limit or restrict the indemnification rights
or obligations of a Party under Section 11 with respect to Losses owed by the
Indemnifying Party to a Third Party in connection with a Claim.

No Debarred Personnel

. The Parties agree that each Party shall not use, during the Term, the services
of any employee, consultant, contractor or clinical investigator that has been
debarred by the FDA or any other Governmental Authority or that is the subject
of debarment proceedings by the FDA or any other Governmental Authority.

Relationship of the Parties

.  Each Party shall bear its own costs incurred in the performance of its
obligations hereunder without charge or expense to the other except as expressly
provided in this Agreement.  Neither Party shall have any responsibility for the
hiring, termination or compensation of the other Party’s employees or for any
employee benefits of such employee.  No employee or representative of a Party
shall have any authority to bind or obligate the other Party to this Agreement
in any manner whatsoever, or to create or impose any contractual or other
liability on the other Party without said Party’s approval.  For all purposes,
the Parties’ legal relationship under this Agreement to each other shall be that
of independent contractor.  This

 

54

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Agreement is not a partnership agreement and nothing in this Agreement shall be
construed to establish a relationship of partners or joint venturers between the
Parties.

Registration of this Agreement

.  To the extent, if any, that either Party concludes in good faith that it or
the other Party is required to file or register this Agreement or a notification
thereof with any Governmental Authority, such Party shall inform the other Party
thereof.  If both Parties jointly agree that either Party is required to submit
or obtain any such filing, registration or notification, they shall cooperate in
such filing, registration or notification and shall execute all documents
reasonably required in connection therewith.  In such filing, registration or
notification, the Parties shall request confidential treatment of sensitive
provisions of this Agreement, to the extent permitted by Law.  The Parties shall
promptly inform each other as to the activities or inquiries of any such
Governmental Authority relating to this Agreement, and shall reasonably
cooperate to respond to any request for further information therefrom on a
timely basis.  The Party desiring to make the filing shall be responsible for
all costs and expenses associated with any such filings or requirements.

Force Majeure

.  The occurrence of an event which materially interferes with the ability of a
Party to perform its obligations or duties hereunder which is not within the
reasonable control of the Party affected, and which could not with the exercise
of Commercially Reasonable Efforts have been avoided (“Force Majeure Event”),
including war, rebellion, earthquake, fire, accident, strike, riot, civil
commotion, act of God, inability to obtain raw materials, delay or errors by
shipping companies or change in Law, shall not excuse such Party from the
performance of its obligations or duties under this Agreement, but shall merely
suspend such performance (other than performance of payment obligations) during
the Force Majeure Event.  The Party subject to a Force Majeure Event shall
promptly notify the other Party of the occurrence and particulars of such Force
Majeure Event and shall provide the other Party, from time to time, with its
good faith estimate of the duration of such Force Majeure Event and with notice
of the termination thereof.  The Party so affected shall use Commercially
Reasonable Efforts to avoid or remove such causes of non-performance as soon as
is reasonably practicable.  Upon termination of the Force Majeure Event, the
performance of any suspended obligation or duty shall without delay
recommence.  The Party subject to the Force Majeure Event shall not be liable to
the other Party for any damages arising out of or relating to the suspension or
termination of any of its obligations or duties under this Agreement by reason
of the occurrence of a Force Majeure Event, provided such Party complies in all
material respects with its obligations under this Section 15.7.

Dispute Resolution

.  Subject to the dispute escalation and decision-making provisions of Article
3, in the event of any dispute, controversy or claim hereunder arising out of or
relating to this Agreement that cannot be resolved by the Parties, either Party
may, on ten (10) days written notice to the other Party, initiate binding
arbitration in accordance with the then-current Commercial Arbitration Rules of
the American Arbitration Association (the “AAA”).  The Parties shall select a
mutually acceptable arbitrator within twenty (20) days of the request of the
Party invoking this dispute resolution procedure.  If the Parties are unable to
agree upon an arbitrator, the AAA shall select a qualified, independent
arbitrator.  Such arbitration will be held in Boston, Massachusetts.  The
decision of the arbitrator will be final and binding on the Parties.  

 

55

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

The prevailing Party may enforce any arbitration decision or award, and either
Party may seek injunctive, equitable or similar relief (without the requirement
of arbitration), in any court having competent jurisdiction.

Governing Law

.  This Agreement shall be construed, and the respective rights of the Parties
determined, according to the substantive law of the Commonwealth of
Massachusetts without regard to the provisions governing conflict of laws,
except matters of intellectual property law, which shall be determined in
accordance with the intellectual property laws relevant to the intellectual
property in question.  The United Nations Convention on the International Sale
of Goods shall not apply to this Agreement.  Exclusive jurisdiction and venue
for any action arising under this Agreement is in the federal and state courts
located in Suffolk County, Massachusetts, and both Parties hereby consent to
such jurisdiction and venue for this purpose.

Attorneys’ Fees and Related Costs

.  The prevailing Party in any action to enforce this Agreement is entitled to
reimbursement of its reasonable attorney’s fees and costs from the other.

Assignment

.  This Agreement may not be assigned or transferred by either Party, in whole
or in part, whether voluntarily or by operation of law, without the prior
written consent of the other Party, such consent not to be unreasonably
withheld; provided that, without prior written consent, either Party may assign
this Agreement, in whole or in part, to any of its Affiliates, or to a successor
to all or substantially all of the assets or business of such Party to which
this Agreement relates, whether by merger, sale of stock, sale of assets or
other similar transaction or operation of law.  Any assignment in violation of
this provision is void and without effect.  This Agreement shall be binding upon
and inure to the benefit of the Parties hereto, their permitted successors,
legal representatives and assigns.

Notices

.  All demands, notices, consents, approvals, and other formal or legal
communications hereunder must be in writing, in English, and will be deemed to
have been duly given only if delivered personally, by mail (first class, postage
prepaid), or by overnight delivery using a globally-recognized carrier, to the
Parties at the following addresses:

SST:

Daré:

 

Strategic Science & Technologies, LLC

Daré Bioscience, Inc.

58 Charles Street

11119 N. Torrey Pines Rd.,

Cambridge, MA  02141

La Jolla, CA 92037

Attn: COO

Attn: CEO

 

 

with a copy to:

with a copy to:

Gunderson Dettmer Stough, Villeneuve, Franklin and Hachigian, LLP

Mintz Levin Cohn Ferris Glovsky and Popeo P.C.

One Marina Park Dr., Ste. 900

3580 Carmel Mountain Road, Ste. 300

Boston, MA 02210

San Diego, CA 92130

 

56

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Attn: Timothy H. Ehrlich, Esq.

Attn: Tali Tuchin

or to such other address as the addressee shall have last furnished in writing
in accord with this provision.  All notices shall be deemed effective upon
receipt by the addressee.

Severability

.  If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, that provision shall be limited or eliminated to
the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect and enforceable.

Headings

.  The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.

Waiver

.  No waiver of any term or condition of this Agreement shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
waiving Party.  No waiver by any Party of any term or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
prior, concurrent or future occasion.  Except as expressly set forth in this
Agreement, all rights and remedies available to a Party, whether under this
Agreement or afforded by Law or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such Party.

Entire Agreement

.  This Agreement (including the exhibits and schedules hereto) constitutes the
entire agreement between the Parties hereto with respect to the subject matter
hereof and supersedes all previous agreements and understandings between the
Parties, whether written or oral, including all proposals, negotiations,
conversations, letters of intent, memoranda of understanding or discussions,
between Parties relating to the subject matter of this Agreement, including
without limitation that certain Binding Term Sheet entered into by the Parties
effective as of January 2, 2018, and all past dealing or industry custom.

Modification

.  This Agreement may be altered, amended or changed only by a writing making
specific reference to this Agreement and the clause to be modified, which
amendment is signed by duly authorized representatives of SST and Daré.

No License

.  Nothing in this Agreement shall be deemed to constitute the grant of any
license or other right in either Party, to or in respect of any Licensed
Product, patent, trademark, Confidential Information, trade secret or other data
or any other intellectual property of the other Party, except as expressly set
forth herein.

No Third Party Beneficiaries

.  None of the provisions of this Agreement shall be for the benefit of or
enforceable by any Third Party, including any creditor of either Party hereto.

Ambiguities

.  This Agreement shall be deemed to have been drafted jointly by both Parties;
and ambiguities, if any, shall not be construed against either Party,
irrespective of which Party may have actually drafted the ambiguous provision.

 

57

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CREATE Act

.  This Agreement includes a joint research agreement as defined in 35 U.S.C. §
103(c)(3).

Counterparts

.  This Agreement may be executed in counterparts, each of which, when executed,
shall be deemed to be an original and all of which together shall constitute one
and the same document.  A facsimile of this Agreement (including a scanned PDF
version) shall be deemed valid as an original.

Interpretation

.  The definitions of the terms herein apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun will
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” will be deemed to be followed by the
phrase “without limitation.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document herein
will be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any law, statute, rule or regulation herein
will be construed as referring to such law, statute, rule or regulation as from
time to time enacted, repealed or amended, (iii) any reference herein to any
Party will be construed to include the Party’s successors and assigns, (iv) the
words “herein”, “hereof,” “hereto” and “hereunder”, and words of similar import,
will be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (v) any reference herein to the words “mutually
agree” or “mutual written agreement” will not impose any obligation on either
Party to agree to any terms relating thereto or to engage in discussions
relating to such terms except as such Party may determine in such Party’s sole
discretion, (vi) all references to Articles, Sections, and Exhibits herein
without a reference to any other agreement, will be construed to refer to
Articles, Sections, and Exhibits of this Agreement, (vii) all amounts set forth
in this Agreement are in United States Dollars, unless otherwise indicated,
(viii) all references to “days”, “months” and “years” herein, without any
further qualification, shall mean calendar days, calendar months and calendar
years, respectively, (ix) the phrase “on behalf of” a Party shall mean, with
respect to the generation of intellectual property rights only, the generation
of such intellectual property rights by a Third Party having a duty to assign
such intellectual property rights to such Party or to grant an exclusive license
of such intellectual property rights to such Party and (x) all references to a
“country” shall mean a geographic territory having its own distinct population
and a distinct national government whose claim to sovereignty with respect to
such territory and population is recognized by at least one other country. By
way of non-limiting example, Taiwan shall be deemed a “country” for purposes of
this Agreement even though it is not recognized as a country by the People’s
Republic of China.

[SIGNATURES ON FOLLOWING PAGES]

 

 

58

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, SST, SST Parent (solely with respect to Section 10.5) and
Daré, by their duly authorized officers, have executed this Agreement as of the
Signature Date.

 

 

STRATEGIC SCIENCE & TECHNOLOGIES-D LLC

 

By: /s/ [***]

Name:[***]

Title:President and COO______________

Date: February 11, 2018________________

STRATEGIC SCIENCE & TECHNOLOGIES, LLC

(solely with respect to Section 10.5)

 

By: /s/ [***]

Name:[***]

Title:President and COO______________

Date: February 11, 2018________________

Daré BIOSCIENCE, INC.

 

By: /s/ Sabrina Johnson

Name:Sabrina Johnson

Title: President and Chief Executive Officer

Date: February 11, 2018________________

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT 1

LICENSED PATENTS

[***]

 

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Exhibit 1-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT 2

INITIAL DEVELOPMENT PLAN

[***]

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Exhibit 2-1